 

Exhibit 10.206

FINAL

SUBLEASE AGREEMENT

THIS SUBLEASE AGREEMENT (this “Sublease”) is entered into as of the 30th day of
November, 2018 (the “Execution Date”) by and between REGIONAL HEALTH PROPERTIES,
INC., a Georgia corporation (“Sublessor”) and MIAMI COV SNF, INC., an Ohio
corporation (“Sublessee”), for the improved real property described on Exhibit
“A-l” (the “Premises”), on which Premises is located that certain 106-bed
licensed and 100-bed Medicare and Medicaid certified skilled nursing home
facility located at 75 Mote Drive, Covington, Ohio 45318, including the
“Sublessor Personal Property” associated therewith described on Exhibit “A-2”
(the Sublessor Personal Property together with the Premises, being collectively
the “Facility”). Certain capitalized terms used in this Sublease are defined on
Exhibit “B”.

RECITALS

WHEREAS, Sublessor is the tenant under that certain Lease Agreement dated as of
August 26, 2002, as amended (the “Lease Agreement”) pursuant to which Sublessor
leases the Premises from Covington Realty, LLC, an Ohio limited liability
company (the “Landlord”); and

WHEREAS, Sublessor shall remain responsible for all obligations under the Lease
Agreement. Sublessor shall exercise best efforts to cause the Landlord to
perform its obligations under the Lease Agreement for the benefit of the
Sublessee.

NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

1.Term. The “Term” of this Sublease is the Initial Term of ten (10) years plus
the Renewal Terms (if any). A “Sublease Year” is the twelve (12) month period
commencing on the Commencement Date (as defined below) and each anniversary
thereof during each year of the Term. The “Initial Term” commences on December
1, 2018 (the “Commencement Date”) and ends on November 30, 2028, and may be
extended for two (2) separate renewal terms of five (5) years each (each a
“Renewal Term”) if: (a) at least one hundred eighty (180) days prior to the end
of the Initial Term or the Renewal Term (as applicable), Sublessee delivers to
Sublessor the “Renewal Notice” indicating that Sublessee desires to exercise its
right to extend this Sublease for the Renewal Term and (b) there is no then
uncured Event of Default (i) as of the date Sublessor receives the Renewal
Notice (the “Exercise Date”), or (ii) on the last day of the Initial Term or the
Renewal Term (as applicable), and (c) corresponding renewal options are
exercised for all Affiliated Subleases excluding the facility known as Hearth
and Care at Greenfield located in Greenfield, Ohio which sublease will not need
to be renewed as a condition to renewal of this Sublease. For purposes hereof,
“Termination Date” shall mean the last day of the Initial Term or a Renewal Term
(if any) or the earlier date on which this Sublease may be terminated as
provided herein.

1

--------------------------------------------------------------------------------

 

2.Rent. During the Term, Sublessee shall pay in advance to Sublessor on or
before the 1st day of each month the following amounts:

2.1Initial Term Base Rent (“Base Rent”).

2.1.1Months One through Six. During the first six (6) months of the Initial
Term, Base Rent shall be equal to $34,000.00 per month.

2.1.2Months Seven through Twelve. During months seven (7) through twelve (12) of
the Initial Term, Base Rent per month shall be equal to the greater of: (i) the
Calculated Rent or (ii) the Debt Service Rent.

2.1.3Months Thirteen through Thirty six. Commencing on the first day of the
second Sublease Year and continuing through months thirty six (36), Base Rent
per month shall be equal to the greater of (i) the Calculated Rent or (ii) 115%
of the Debt Service Rent.

2.1.4Months Thirty seven through the End of the Initial Term. Commencing on the
first day of month Thirty seven and continuing through the end of month Forty
eight of the Initial Term, Base Rent shall be $67,000.00 per month.

Commencing on the first day of the fifth Lease Year of the Initial Term and
continuing on the first day of each Lease Year thereafter during the Initial
Term, Base Rent for the applicable Lease Year shall increase by the Base Rent
Escalator.

2.2Renewal Term Base Rent. During the first Sublease Year of each Renewal Term,
Base Rent shall be reset in an amount equal to the Reset Rent. For each Sublease
Year thereafter during the applicable Renewal Term, Base Rent shall be equal to
the Base Rent paid during the preceding Sublease Year plus the Base Rent
Escalator.

2.3Additional Rent. In addition to Base Rent, Sublessee shall pay to Sublessor
as additional rent (“Additional Rent”) an amount equal to the monthly payments
required to fund escrows for Taxes (as hereinafter defined) pursuant to Section
5.2 to be held, applied, disbursed and/or otherwise spent in accordance with the
Facility Mortgage Documents accruing only during the Term of this Sublease. The
terms Base Rent and Additional Rent are sometimes collectively referred to as
“Rent.”

2.4Absolute Net Sublease. Except with respect to Sublessee’s off-set rights
pursuant to Section 2.6 hereof, all Rent payments shall be absolutely net to
Sublessor, free of any and all Taxes (as defined below in Section 5), Other
Charges (as defined below in Section 5), and operating or other expenses of any
kind whatsoever, all of which shall be paid by Sublessee. Sublessee shall at all
times during the Term remain obligated under this Sublease without any right of
set-off, counterclaim, abatement, deduction, reduction or defense of any kind,
except as set forth in Section 2.6, and Sublessee’s sole right to recover such
other damages against Sublessor under this Sublease shall be to prove such
damages in a separate action.

2

--------------------------------------------------------------------------------

 

2.5Payment Terms. All Rent hereunder shall be paid, at the election of
Sublessee, by wire transfer, automated clearing house transfer or direct deposit
(in each case as implemented by Sublessee with its financial institution) in
accordance with Sublessor’s written wire transfer instructions provided by
Sublessor to Sublessee from time to time (but at a minimum of thirty (30) days
prior to the payment of Rent), or by direct payment authorization established by
Sublessee with its lender to withdraw payments of Rent directly from Sublessee’s
account to Sublessor’s designated account.

2.6Off-Set Rights. Notwithstanding any other provision of this Sublease to the
contrary, Sublessee may off-set amounts against the Rent arising from any
breach, default or failure to pay and/or perform (collectively, the “Indemnity
Obligations”) (a) by Sublessor and/or Landlord under this Sublease, including,
without limitation, the indemnification obligations hereunder, (b) by Regional
Health Properties, Inc., a Georgia corporation (the “Guarantor”) under this
Sublease, the Operations Transfer Agreement and/or the Guaranty of Guarantor
referred to in the Operations Transfer Agreement (the “Guaranty”) and attached
thereto as an exhibit or schedule, including, without limitation, the
indemnification and/or other obligations under any of the foregoing documents,
and/or (c) by Exiting Operator under the Operations Transfer Agreement,
including, without limitation, the indemnification obligations thereunder;
provided, however, that such offset right shall not be effective until Sublessee
has provided Sublessor and Landlord written notice of the breach or Indemnity
Obligations to which Sublessee is entitled and such breach, default or failure
to pay or perform such Indemnity Obligations have not been cured or paid to
Sublessee within thirty (30) days thereafter.

2.7Events Prior to Commencement Date and Indemnification. Notwithstanding any
provision in this Sublease to the contrary, Sublessee shall not be responsible
for any obligations, liabilities, damages, costs, expenses, losses or claims
(including but not limited to fees and expenses of counsel to Sublessor or
Landlord), whether known or unknown, now existing or arising in the future,
arising out of or in connection with the operation of the Facility, the
ownership (in fee simple or leasehold) of the Premises, leasing of the Facility
or the Premises, violations of any applicable laws or other events to the extent
arising as a result of events occurring and conditions existing prior to the
Commencement Date with respect to the Facility or the Premises (each, a
“Preexisting Event”). Sublessor and Landlord shall, jointly and severally,
indemnify, defend and save harmless Sublessee and its successors and assigns
(collectively, “Sublessee Indemnitees”) from and against any and all
obligations, liabilities, damages, costs, expenses, losses or claims costs,
expenses or losses (including fees and expenses of counsel) incurred by
Sublessee Indemnitees arising out of or in connection with any Preexisting
Event.

3.Security Deposit.

3.1Security Deposit. During the Term, Sublessee shall fund in four (4)
installments and maintain a security deposit (the “Security Deposit”) in the
following amounts (each, an “Installment”): (i) $34,000.00 on the Commencement
Date; (ii) an additional $34,000.00 on the first day of the ninth month of the
Initial Term, (iii) an additional $34,000.00 on the first day of the eighteenth
month of the Initial Term and (iv) an additional $34,000.00 on the first day of
the twenty-fourth month of the Initial Term.

3

--------------------------------------------------------------------------------

 

3.2Acceleration of Security Deposit Installment Payments. Notwithstanding the
provisions of Section 3.1, if Sublessee fails to meet the required Lease
Coverage Ratios set forth in Section 27(a) hereof (without regard to any notice
and cure provisions applicable thereto), Sublessee shall pay to Sublessor the
next due Installment of the Security Deposit. By way of example, if Sublessee
fails to meet the Lease Coverage Ratio for the first full fiscal quarter ended
after month 9 of the Initial Term, Sublessee shall pay to Sublessor the third
Installment of the Security Deposit in the amount of $34,000.00 otherwise due
and payable on the first day of the 18th month of the Initial Term. If an
accelerated Installment of the Security Deposit is due and payable hereunder,
Sublessee shall make such Installment payment within five (5) business days of
written demand by Sublessor.

3.3Payment of Security Deposit. Sublessee may fund the Security Deposit by wire
transfer to Sublessor of immediately available funds or through a Letter of
Credit.

3.4Application of Security Deposit. Sublessor shall hold the Security Deposit as
security for the full and faithful performance of every term, provision,
obligation and covenant under this Sublease. If the Security Deposit is paid in
immediately available funds, the Security Deposit will be deposited by into an
interest-bearing account, which interest shall accrue for the benefit of
Sublessee. Subject to the earlier return of the Security Deposit pursuant to the
provisions of the Eaglewood ALF Affiliated Sublease (as defined in Exhibit “F”
attached hereto), within thirty (30) days of the end of the Initial Term or
Renewal Term, as applicable, Sublessor shall return the Security Deposit to
Sublessee with all accrued interest. The Security Deposit shall not be
considered an advance payment of Rent (or of any other sum payable by Sublessee
under this Sublease) or a measure of Sublessor’s damages in case of a default by
Sublessee. If the Security Deposit is paid in immediately available funds,
Sublessor shall have no obligation to maintain the Security Deposit separate and
apart from Sublessor’s general and/or other funds but shall deposit same in a
separate bank account in order to track accrued interest and to provide periodic
statements thereof to Sublessee at least quarterly within ten (10) days after
each calendar quarter. If Sublessee defaults in respect of any of the terms,
provisions, covenants and conditions of this Sublease or if there is a default
under any Affiliated Sublease, Sublessor may, but shall not be required to, in
addition to and not in lieu of any other rights and remedies available to
Sublessor, apply all or any part of the Security Deposit and accrued interest to
the payment of any such sum in default, or any other sum that Sublessor may
reasonably and necessarily expend or be required to expend by reason of such
default, including but not limited to, any damages or deficiency in reletting
the Premises. Whenever, and as often as, Sublessor has applied any portion of
the Security Deposit to cure Sublessee’s default hereunder or under any
Affiliated Sublease, Sublessee shall, within ten (10) days after Notice from
Sublessor, deposit additional funds or Letters of Credit with Sublessor
sufficient to restore the Security Deposit to the full amount then required to
be deposited with Sublessor, and Sublessee’s failure to do so shall constitute
an Event of Default without any further Notice. If Sublessor transfers or
assigns its interest under this Sublease in accordance with the terms hereof,
Sublessor shall assign the Security Deposit and accrued interest to the new
sublessor and thereafter Sublessor shall have no further liability for the
return of the Security Deposit, and Sublessee agrees to look solely to the new
sublessor for the return of the Security Deposit. Sublessee agrees that it will
not assign or encumber or attempt to assign or encumber the Security Deposit and
that Sublessor, its successors and assigns shall return the Security Deposit to
the last Sublessee in possession of the Premises at the last address for which
Notice has been given by such Sublessee or set forth in this Sublease, or as
otherwise directed by Sublessee in writing, and that Sublessor thereafter shall
be relieved of any liability therefor, regardless of one or more assignments of
this Sublease or any such actual or attempted assignment or encumbrances of the
Security Deposit.

3.5[Intentionally Omitted].

4

--------------------------------------------------------------------------------

 

4.Late Charges. The late payment of Rent will cause Sublessor to lose the use of
such money and incur administrative and other expenses not contemplated under
this Sublease. While the exact amount of the foregoing is difficult to
ascertain, the parties agree that as a reasonable estimate of fair compensation
to Sublessor, if Rent is not paid within ten (10) days after the due date for
such payment then (a) Sublessee shall thereafter pay to Sublessor on demand a
late charge equal to five percent (5%) of such delinquent amounts, and (b) such
delinquent amounts shall accrue interest from the due date at the rate of eight
percent (8%) per annum (the “Agreed Rate”) until paid in full.

5.Taxes and Other Charges. At the commencement and at the expiration of the
Term, all Taxes and Other Charges shall be prorated. Sublessor shall promptly
forward to Sublessee and Facility Mortgagee copies of all bills and payment
receipts for Taxes or Other Charges received by it to enable payment thereof
prior to the imposition of penalties and interest. Sublessee shall not be
penalized for delays by Sublessor in the forwarding of such to Sublessee and
Facility Mortgagee. Sublessee or Facility Mortgagee (as applicable) shall pay
and discharge (including the filing of all required returns), prior to
delinquency or imposition of any fine, penalty, interest or other cost
(“Penalty”) provided that Sublessee and Facility Mortgagee timely receive such
bills as aforesaid, “Taxes”, consisting of any real property and other taxes and
assessments accruing during the Term of this Sublease with respect to the
Premises (but not such Taxes accruing prior to or after the Term of this
Sublease, even if due and payable during the Term of this Sublease), and the
same shall be apportioned for the first lease year for the period after the
Commencement Date and the last lease year for the period prior to the
Termination Date (excluding income taxes, franchise taxes, estate taxes,
transfer taxes and/or gross receipts taxes that may be imposed upon Sublessor),
provided such are received in a timely manner that provides Sublessee reasonable
time to ensure such payments are made timely. For the avoidance to doubt, the
parties acknowledge that Taxes are paid in arrears and the escrow of Taxes by
Sublessee will be based on the Taxes payable only during the term of this
Sublease, i.e., Sublessee’s obligation to pay Taxes will commence with the tax
bill issued for the last half of 2018 (payable in July, 2019), as prorated based
on the Commencement Date. Sublessee will escrow payments of Taxes prior to such
July, 2019 due date as hereinabove provided. Sublessor acknowledges that all
Taxes for the period prior to the Commencement Date shall be the Exiting
Operator’s responsibility. Sublessee shall promptly pay and discharge “Other
Charges”, consisting of any utilities and other costs and expenses of
Sublessee’s operation of the Facility or any portion of the Premises and all
other charges, obligations or deposits assessed against any portion of the
Premises accruing during the Term of this Sublease with respect to of
Sublessee’s operation of the Premises. Sublessee shall not be responsible for
Taxes or Other Charges accruing prior to or after the Term of this Sublease,
even if due and payable during the Term of this Sublease, and the same shall be
apportioned for the first lease year for the period after the Commencement Date
and the last lease year for the period prior to the Termination Date.
Notwithstanding any provision of this Section 5, to the extent Sublessee has
funded Taxes in accordance with Section 5.2 below, Facility Mortgagee shall
timely pay all Taxes to the extent of the impound held by Facility Mortgagee.

5

--------------------------------------------------------------------------------

 

5.1Protests. Sublessee has the right, but not the obligation, in good faith to
protest or contest (a “Protest”) in whole or in part (a) the amount or payment
of any Taxes or Other Charges, and (b) the existence, amount or validity of any
Lien (as defined in Section 8.1), by appropriate proceedings sufficient to (i)
prevent the collection or other realization of such Taxes, Other Charges or
Liens, or (ii) prevent the sale, forfeiture or loss of any portion of the
Premises, or (iii) prevent the forfeiture of Rent to satisfy such Taxes, Other
Charges or Liens (so long as it provides Sublessor with reasonable security to
assure the foregoing). Sublessee shall diligently prosecute any such Protest at
its sole cost and expense. Sublessor shall cooperate in any Protest that
involves an amount assessed against it.

5.2Impound. If required by the Facility Mortgagee or upon Sublessor’s written
notice to Sublessee during the Term during any ongoing Event of Default (after
the expiration of any notice and cure period), Sublessor may require, Sublessee
to pay with each Base Rent payment a deposit of one-twelfth (1/12th) of the
amount required to discharge the annual amount of real property Taxes secured by
a Lien encumbering any portion of the Premises as and when they become due. The
deposits shall not bear interest nor be held by Sublessor or Facility Mortgagee
(as applicable) in trust or as an agent of Sublessee, but rather shall be
applied to the payment of the real property taxes. If at any time within thirty
(30) days prior to the due date the deposits shall be insufficient for the
payment of the obligation in full, Sublessee shall within ten (10) days after
demand by Sublessor or Facility Mortgagee (as applicable), deposit the
deficiency with Sublessor or Facility Mortgagee (as applicable). If deposits are
in excess of the actual obligation, the required monthly deposits for the
ensuing Sublease Year shall be reduced proportionately and any such excess at
the end of the final Sublease Year shall be refunded to Sublessee within ten
(10) calendar days. Sublessee shall forward to Sublessor or Facility Mortgagee
(as applicable) all Tax bills, bond and assessment statements within five (5)
days of receipt by Sublessee. If Sublessor assigns this Sublease in accordance
with the terms hereof, all such deposits shall be transferred to the assignee,
and Sublessor shall thereafter have no liability of any kind with respect
thereto.

5.3Tax Treatment; Reporting. Sublessor and Sublessee each acknowledges that each
shall treat this transaction as a true Sublease for state law purposes and shall
report this transaction as a Sublease for Federal income tax purposes. For
Federal income tax purposes each shall report this Sublease as a true Sublease
with Sublessor as the sublessor of the Premises and Sublessee as the sublessee
of such Premises including: (a) Sublessee reporting its Rent payments as rent
expense under Section 162 of the Code, and (b) Sublessor reporting the Rent
payments as rental income. For the avoidance of doubt, nothing in this Sublease
shall be deemed to constitute a guaranty, warranty or representation by either
Sublessor or Sublessee as to the actual treatment of this transaction for state
law purposes and for federal income tax purposes.

6.Insurance. All insurance provided for in this Sublease shall (i) be maintained
under valid and enforceable policies issued by insurers licensed and approved to
do business in the state where the Premises are located, (ii) name Sublessor and
Landlord as additional insureds and, for the property insurance policies, as the
owner, (iii) be on an “occurrence” basis, or if claims made, include a provision
whereby tail coverage costs are specified upon policy inception, (iv) cover all
of Sublessee’s operations at the Facility, (v) provide that the policy may not
be canceled except upon not less than thirty (30) days’ prior written notice to
Sublessor and Landlord and (vi) be primary and provide that any insurance with
respect to any portion of the Premises maintained by Sublessor is excess and
noncontributing with Sublessee’s insurance. The property policy(ies)

6

--------------------------------------------------------------------------------

 

shall also name the Sublessor, Landlord, and Facility Mortgagee as loss payee.
The parties hereby waive as to each other all rights of subrogation which any
insurance carrier, or either of them, may have by reason of any provision in any
policy issued to them, provided such waiver does not thereby invalidate such
policy. Original policies or satisfactory insurer certificates evidencing the
existence of the insurance required by this Sublease and showing the interest of
Sublessor, Landlord, and Facility Mortgagee shall be provided to Sublessor prior
to the commencement of the Term or, for a renewal policy, not less than ten (10)
days prior to the expiration date of the insurance policy being renewed. If
Sublessor and/or Landlord are provided with a certificate, either may demand
that Sublessee provide a complete copy of the related policy within ten (10)
days. Sublessee may satisfy the insurance requirements hereunder through
coverage under so-called blanket policy(ies) of insurance carried and maintained
by Sublessee regarding other operations or facilities; provided, however, that
the coverage afforded Sublessor and Landlord will not be reduced or diminished
or otherwise be different from that which would exist under a separate policies
of insurance meeting all other requirements of this Sublease by reason of the
use of such blanket policies of insurance. During the Term, Sublessee shall
maintain the following insurance and any claims thereunder shall be adjudicated
by and at the expense of it or its insurance carrier:

(a)Property Insurance with respect to the Facility and Business against loss or
damage from all causes under standard “all risk” property insurance coverage
with an agreed amount endorsement (such that the insurance carrier has accepted
the amount of coverage and has agreed that there will be no co-insurance
penalty), without exclusion for fire, lightning, windstorm, explosion, smoke
damage, vehicle damage, sprinkler leakage, flood, vandalism, earthquake,
malicious mischief and any other risks normally covered under an extended
coverage endorsement, in amounts that are not less than the actual replacement
value of the Premises and all Sublessor and Sublessee Personal Property
associated therewith (including the cost of compliance with changes in zoning
and building codes and other laws and regulations, demolition and debris removal
and increased cost of construction). Additionally, if the Facility contains
steam boilers, steam pipes, steam engines, steam turbines or other high pressure
vessels, insurance with an agreed amount endorsement (such that the insurance
carrier has accepted the amount of coverage and has agreed that there will be no
co-insurance penalty), covering the major components of the central heating, air
conditioning and ventilating systems, boilers, other pressure vessels, high
pressure piping and machinery, elevators and escalators, if any, and other
similar equipment installed in the Facility, in an amount equal to one hundred
percent (100%) of the full replacement cost of the Facility, which policies
shall insure against physical damage to and loss of occupancy and use of the
Premises arising out of an accident or breakdown covered thereunder;

7

--------------------------------------------------------------------------------

 

(b)Business Interruption and Extra Expense Coverage with respect to the Facility
and Business for loss of rental value for a period not less than twelve (12)
months, covering perils consistent with the requirements of Section 6(a), and
including either an agreed amount endorsement or a waiver of any co-insurance
provisions, so as to prevent Sublessee, Sublessor and any other insured
thereunder from being a co-insurer, and providing that any covered loss
thereunder shall be payable to the Sublessee;

(c)Commercial General Public Liability Coverage with respect to the Facility and
Business (including products liability and broad form coverage) against claims
for bodily injury, death or property damage occurring on, in or about the
Facility, affording the parties protection of not less than $1,000,000.00 per
occurrence/$3,000,000.00 per location in the aggregate, naming Sublessor as
additional insured;

(d)Professional Liability Coverage with respect to the Facility and Business,
providing for claims specifically relating to patient care and services provided
by the Facility staff, its contractors and all related parties, to include
coverage for medical directors with regard to their administrative duties
provided to the Premises, with limits of not less than $1,000,000.00 per
occurrence/$3,000,000.00 per location in the aggregate, naming Sublessor as an
additional insured. If such coverage is purchased on a claims made basis,
Sublessee must show proof of the ability to purchase tail coverage to last
through the statute of limitations, upon the end of the Sublease Term;

(e)Worker’s Compensation and Employers Liability Insurance with respect to the
Facility and Business for losses sustained by Sublessee’s employees in the
course and scope of their employment, as well as volunteers, and otherwise
consistent with all applicable state law and meeting all other legal
requirements; and

(f)Deductibles/Self-Insured Retentions for the above policies shall not be
greater than $100,000.00. To the extent reasonably required by a Facility
Mortgagee or Landlord, Sublessor may require a lower deductible amount or set
higher policy limits to the extent both are commercially available and customary
for properties similar to the Facility located in the State of Ohio.

7.Use, Regulatory Compliance, Preservation of Business and Management.

7.1Permitted Use; Qualified Care; Number of Beds.

(a)Subject to Section 7.1(b) below, Sublessee shall continuously use and occupy
the Premises during the Term as a skilled nursing facility with not less than
106 licensed and 100 Medicare and Medicaid certified beds and for ancillary
services relating thereto, but for no other purpose (“Permitted Use”). Sublessee
shall provide care, treatment and services to all residents of the Facility in a
manner consistent in all material respects with all applicable laws.
Notwithstanding any common law or statutory right, Sublessee agrees not to
transfer, move or otherwise take action that reduces the bed complement of the
Facility and Sublessee agrees not to take any of the beds out of service or move
the beds to a different location without the prior written consent of the
Sublessor in its sole and absolute discretion. Schedule 7.1 attached hereto sets
forth a true, correct and complete list of the number and types of licensed beds
at the Premises and whether such beds are Medicaid and/or Medicare certified.
Subject to Section 7.1(b) below, Sublessee shall take no action to reduce or
modify the number of beds for which the Premises are licensed.

8

--------------------------------------------------------------------------------

 

(b)On or before December 31, 2018 (the “Effective Date”), Landlord shall execute
and file with the Ohio Department of Health and the Ohio Department of Medicaid
a letter prepared by Sublessee (the “Letter”) that provides for the permanent
relinquishment on or before the Effective Date of seven (7) beds currently
licensed at the Facility (one (1) of which is currently Medicare- and
Medicaid-certified) (the “Relinquished Beds”). Landlord, Sublessor, and
Sublessee acknowledge and agree that the effect of filing the Letter will be
that: (a) the Relinquished Beds will be permanently relinquished and not be
eligible to be operated, placed into service, or sold following the Effective
Date; (b) the Facility’s licensed bed capacity will be reduced from one hundred
six (106) beds (one hundred (100) of which are Medicare- and Medicaid-certified)
to ninety-nine (99) beds (all of which beds will be Medicare- and
Medicaid-certified) following the Effective Date; (c) in accordance with
applicable law in effect as of the Execution Date, the Facility/Sublessee will
be eligible for an increase in its Medicaid reimbursement rate as a result of
the Facility decreasing its licensed bed capacity below one hundred (100) beds;
and (d) as of January 1, 2019, in accordance with applicable law in effect as of
the Execution Date, the State of Ohio franchise permit fee assessed against the
Facility/Sublessee (the “Franchise Permit Fee”) will be based upon ninety-nine
(99) beds, instead of one hundred six (106) beds (the “Franchise Permit Fee
Reduction”). Provided that the Letter is timely executed and filed by Landlord
as provided herein, Sublessee shall pay to Landlord, as consideration for
Landlord’s agreement to permanently relinquish the Relinquished Beds, an amount
equal to Forty-Eight Thousand and 00/100 Dollars ($48,000.00) (the
“Consideration”). The Consideration shall be paid by Sublessee to Landlord in
forty-eight (48) consecutive monthly installments of One Thousand and 00/100
Dollars ($1,000.00) each, payable on the first (1st) day of each month,
beginning on the first (1st) day of the month that is thirteen (13) months after
the month in which the Execution Date occurs. If the Letter is not timely
executed and filed by Landlord as provided herein and/or the Franchise Permit
Fee Reduction does not become effective, then the obligation of Sublessee to pay
the Consideration to Landlord shall automatically extinguish and terminate, and,
notwithstanding anything to the contrary contained herein, Landlord shall be
solely responsible for the full and timely payment of the Franchise Permit Fee
attributable to the Relinquished Beds after the Effective Date.

7.2Regulatory Compliance. Sublessee, the Facility and the Premises shall comply
in all material respects with all licensing and other laws and all covenants,
conditions, restrictions and other use or maintenance requirements applicable to
the Facility and, to the extent applicable, all Medicare, Medicaid and other
third-party payor certification requirements, including timely filing cost and
other required reports, timely paying all expenses shown thereon, and ensuring
that the Facility continues to be fully certified for participation in Medicare
and Medicaid (if applicable) throughout the Term and when they are returned to
Sublessor, all without any suspension, revocation, decertification or other
material limitation of such certification, if any. Further, Sublessee shall not
commit any act or omission that would in any way violate any certificate of
occupancy affecting the Facility, result in closure of the Facility or result in
the sale or transfer of all or any portion of any related certificate of need
(if applicable), bed rights or other similar certificate or license at any of
the Facility. All inspection fees, costs and charges associated with a change of
such licensure or certification shall be borne solely by Sublessor.

9

--------------------------------------------------------------------------------

 

7.3Preservation of Business. Sublessee acknowledges that a fair return to
Sublessor on and protection of its investment in the Premises depends, in part,
on Sublessee’s dedication to the Business and the concentration of similar
businesses of Sublessee and its Affiliates in the geographical area of each
Facility. Sublessee further acknowledges that the diversion of residents or
patient care activities (except as is necessary to provide residents or patients
with an alternative level of care or comply with contractual provisions of
applicable admission agreements) from any Facility to other facilities at any
time during the Term will have a material adverse effect on the value and
utility of such Facility. Therefore, Sublessee agrees that during the Term and
for a period of one (1) year thereafter, neither Sublessee nor any of its
Affiliates shall, without the prior written consent of Sublessor: (i) operate,
own, participate in or otherwise receive revenues from any other business
providing services similar to those of the Business of the Facility within a ten
(l0)-mile geographical radius of the Facility, (ii) except as is necessary to
provide residents or patients with an alternative level of care, recommend or
solicit the removal or transfer of any resident or patient from any Facility to
any other nursing, health care, senior housing or retirement housing facility or
divert actual or potential residents, patients or care activities of the
Business conducted at the Facility to any other facilities, or (iii) employ for
other businesses any personnel working in the Facility; provided, however, that
if Sublessee or an Affiliate leases or subleases additional facilities from
Sublessor or Sublessor’s Affiliates, the parties agree that Sublessee may move
employees among those affiliated facilities.

7.4Consulting Services. MSTC Development, Inc. (“Consultant”) shall provide
administration and management services (or shall cause a wholly-owned subsidiary
to do so) to the Facility pursuant to a consulting services agreement acceptable
to Sublessor, in substantially the form attached hereto as Exhibit “H” (the
“Consulting Agreement”). The consulting fee (“Consulting Fee”) under the
Consulting Agreement shall not exceed five percent (5.0%) of the annual gross
revenue realized from Sublessee’s operation of the Facility (after adjustment
for contractual adjustments and overpayment by providers). Payment of the
Consulting Fee shall be subordinate to the payment of Rent and all other amounts
payable by Sublessee pursuant to this Sublease. The Consulting Agreement shall
provide that from and after the date that an Event of Default has occurred and
until such Event of Default, if curable, has been cured, Consultant shall not
make any distributions to the holders of the equity interests of Consultant;
provided, however, that Consultant shall be permitted to pay all compensation,
salaries and/or bonuses to employees or contractors of Consultant (including Key
Principals) in the ordinary course of business. Sublessee shall not be permitted
to engage any third-party consultant for the Facility without the prior written
consent of Sublessor, which consent shall not be unreasonably withheld.

7.5Indebtedness. Sublessee shall not incur debt other than (a) trade debt
incurred in the ordinary course of business, (b) a working capital line secured
by Sublessee’s accounts receivable, or (c) indebtedness constituting or in
connection with Permitted Liens and Consulting Fees permitted hereunder.

10

--------------------------------------------------------------------------------

 

8.Acceptance, Maintenance, Upgrade, Alteration and Environmental.

8.1Acceptance “AS IS”; No Liens. Sublessee acknowledges that it is presently
engaged in operations similar to those to be conducted at the Facility and has
expertise in such industry and, in deciding to enter into this Sublease, has not
relied on any representations or warranties, express or implied, of any kind
from Sublessor except as contained herein. Sublessee accepts the Facility and
the Premises on an “AS IS” basis and assumes all responsibility and cost for the
correction of any observed or unobserved deficiencies or violations.
Notwithstanding its right to Protest set forth in Section 5.1, Sublessee shall
not cause or permit any lien, levy or attachment to be placed or assessed
against any portion of the Premises or the operation thereof (a “Lien”) for any
reason other than Permitted Liens, provided that nothing in this Sublease shall
require Sublessee to keep the Premises free of Permitted Liens. Furthermore,
notwithstanding anything to the contrary contained in this Sublease, the
provisions of this Section are expressly subject to the terms and conditions of
the Guaranty, and Sublessor acknowledges and agrees this Section 8.1 shall not
in any way whatsoever reduce, limit or cancel Sublessor’s liability or
obligations under the Guaranty.

8.2Sublessee’s Maintenance Obligations. Sublessee shall (a) keep and maintain
the Premises and the Facility in good appearance, repair and condition and
maintain proper housekeeping, (b) promptly make all ordinary interior and
exterior, non-structural repairs necessary to keep the Facility in good and
working order and condition and in substantial compliance with all applicable
requirements and laws relating to the Business conducted thereon, including if
applicable, certification for participation in Medicare and Medicaid, and (c)
keep and maintain all Sublessor and Sublessee Personal Property in good
condition, ordinary wear and tear excepted, and repair and replace such property
consistent with prudent industry practice for skilled nursing facilities located
in the State of Ohio as required under this Sublease.

8.3Alterations by Sublessee. Sublessee shall not make any Alterations to the
Premises without the express prior written consent of Sublessor, which shall not
be unreasonably withheld, conditioned or delayed; provided, however, that
Sublessor’s consent shall not be required, but no less than ten (10) days
advance notice to Sublessor shall be provided, with respect to (i) Alterations
required by governmental authorities which are necessary to maintain applicable
licenses and certifications to operate the Facility or (ii) minor cosmetic
Alterations that (x) are non-structural in nature, (y) are not visible from the
outside of the Premises and (z) do not cost, in the aggregate, in excess of
$75,000.00 in any rolling twelve (12) month period. All Alterations shall
immediately become a part of the Premises and the property of Sublessor subject
to this Sublease, and the cost of all Alterations or other purchases, whether
undertaken as an on-going licensing, Medicare, Medicaid or other regulatory
requirement, or otherwise, shall be borne solely by Sublessee. All Alterations
shall be constructed in a good and workmanlike manner in compliance with all
applicable laws and the insurance required under this Sublease.

11

--------------------------------------------------------------------------------

 

8.4Hazardous Materials. Sublessee’s use of the Premises shall comply in all
material respects with all Hazardous Materials Laws. If any Environmental
Activities occur or are suspected to have occurred in violation of any Hazardous
Materials Laws by Sublessee during the Term or if Sublessee has received notice
of any Hazardous Materials Claim against any portion of the Premises solely as a
result of Sublessee’s acts or omissions during the Term, Sublessee shall
promptly obtain all permits and approvals necessary to remedy any such actual or
suspected problem through the removal of Hazardous Materials or otherwise, and
upon Sublessor’s approval of the remediation plan, remedy any such problem to
the satisfaction of Sublessor and all applicable governmental authorities, in
accordance with all Hazardous Materials Laws and good business practices. During
the Term, Sublessee shall promptly advise Sublessor in writing of (a) any
Environmental Activities in violation of any Hazardous Materials Laws; (b) any
Hazardous Materials Claims against Sublessee or any portion of the Premises; (c)
any remedial action taken by Sublessee in response to any Hazardous Materials
Claims or any Hazardous Materials on, under or about any portion of the Premises
in violation of any Hazardous Materials Laws; (d) Sublessee’s discovery of any
occurrence or condition on or in the vicinity of any portion of the Premises
that materially increase the risk that any portion of the Premises will be
exposed to Hazardous Materials; and (e) all communications to or from Sublessee,
any governmental authority or any other Person relating to Hazardous Materials
Laws or Hazardous Materials Claims with respect to any portion of the Premises,
including copies thereof. Sublessor shall have the right, at Sublessor’s sole
cost and expense (including, without limitation, Sublessor’s reasonable
attorneys’ fees and costs) and with counsel chosen by Sublessor, to join and
participate in, as a party if it so elects, any legal proceedings or actions
initiated in connection with any Hazardous Materials Claims. Sublessor
represents and warrants to Sublessee that there are no Hazardous Materials
Claims arising out of or relating to the Facility or the Premises as of the
commencement of the Term.

9.Sublessee Property. At Sublessee’s sole discretion, Sublessee shall obtain and
install all items of furniture, fixtures, supplies and equipment not included as
Sublessor Personal Property as shall be necessary or reasonably appropriate to
operate the Facility in compliance with this Sublease (“Sublessee Personal
Property”, which collectively with the “Sublessee Intangible Property” shall be
referred to herein as “Sublessee Property”), and all Sublessee Property shall
remain Sublessee’s sole property at all times, including upon termination of
this Sublease. As used herein, “Sublessee Intangible Property” means all the
following at any time owned by Sublessee in connection with its use of any
portion of the Premises: Medicare, Medicaid and other accounts and proceeds
thereof; rents, profits, income or revenue derived from such operation or use;
all documents, chattel paper, instruments, contract rights (including contracts
with residents, employees and third-party payors), deposit accounts, general
intangibles and chooses in action; refunds of any Taxes or Other Charges for
periods of time during the Term; and licenses and permits necessary or desirable
for Sublessee’s use of any portion of the Premises, including licensed Medicaid
beds (if applicable). Subject to Sublessee’s working capital lender’s liens and
the intercreditor agreement required by such working capital lender with respect
thereto, Sublessor shall have a security interest in and to the Sublessee
Property, which security interest Sublessor shall have the right to assign to a
Facility Mortgagee in Sublessor’s sole discretion. Sublessor will agree to
subordinate its lien and security interest with respect to Sublessee’s accounts
receivable to any third party lender providing to Sublessee a working capital
line of credit, whether such working capital line of credit exists as of the
Commencement Date or future working capital lines of credit, on commercially
reasonable terms reasonably acceptable to Sublessor. The terms and conditions of
any working capital line of credit obtained by Sublessee after the Execution
Date must be approved by Sublessor and Facility Mortgagee, which approval shall
not be unreasonably withheld, conditioned or delayed so long as the line of
credit terms and conditions are customary for loans in the senior living
industry and are commercially reasonable.

12

--------------------------------------------------------------------------------

 

10.Financial, Management and Regulatory Reports. Sublessee shall provide
Sublessor with the reports listed in Exhibit “C” at the time described therein,
which reports will be internally prepared by Sublessee unless otherwise provided
for in Exhibit “C” and, with respect to any refinancing of the Premises such
other information about Sublessee or the operations of the Facility as Sublessor
may reasonably request. All financial information provided by Sublessee shall be
prepared in accordance with generally accepted accounting principles
consistently applied and shall be submitted electronically in the form of
unrestricted, unlocked “.xis” spreadsheets created using Microsoft Excel (2003
or newer editions), if Sublessee’s accounting office can reasonably provide it
in this format. If Sublessee or any Affiliate becomes subject to any reporting
requirements of the Securities and Exchange Commission (“SEC”) during the Term,
it shall concurrently deliver to Sublessor such reports as are delivered
pursuant to applicable securities laws. Similarly, should Sublessor or its
parent, Regional Health Properties, Inc., be subject to any particular reporting
requirements of the SEC during the Term for which it needs reports,
documentation or other information from Sublessee, Sublessee agrees to deliver
such reports, documentation and information within thirty (30) days after
Sublessor’s request for the same. At Sublessor’s sole expense and upon
reasonable notice so as not to interfere with Sublessee’s business and
operations, Sublessee shall allow the review and audit of Sublessee’s financial
statements listed in Exhibit “C”.

11.Representations and Warranties. Each party represents and warrants to the
other as of the Execution Date hereof and as of the Commencement Date, that: (a)
it has the power and authority to execute, deliver and perform this Sublease;
(b) it has taken all requisite action necessary to authorize the execution,
delivery and performance of such party’s obligations under this Sublease; (c)
this Sublease constitutes a legal, valid and binding obligation of it
enforceable in accordance with its terms; (d) it is duly organized, validly
existing and in good standing under the laws of the state of its formation and
is duly authorized and qualified to perform this Sublease within the state where
the Premises is located; and (e) the execution, delivery and performance of this
Sublease by it do not and will not (1) require any consent, approval,
authorization, order or declaration of, or any filing or registration with, any
court, any governmental authority or any other Person other than as set forth in
Section 30.1, below, (2) conflict with, and do not and will not result in a
breach of, any organizational documents of it or any agreement of which it is a
party, and (3) violate any legal requirements, order, writ, injunction or
decree, statute, rule or regulation, applicable to it or the Facility or the
Premises provided the Authorization described in Sections 30.1 and 30.2 are
timely secured. In addition, Sublessor and Landlord jointly and severally
represent and warrant to Sublessee that (A) provided the Authorizations are
timely secured, neither Sublessee nor Landlord is in default of, or not in
compliance with, the Permitted Use, the Lease Agreement or the Facility Mortgage
Documents, including the replacement reserve requirements with respect thereto
and the amount of the HUD Cap Ex Balance as set forth in Section 30 hereof; (B)
Sublessor has good and marketable leasehold title to the Premises and the
Authorizations (as hereinafter defined), subject to Exiting Operator’s leasehold
rights under the Lease Agreement and to the Authorizations which will be
terminated as of the Commencement Date, and as of the Commencement Date, there
will be no existing subleases or other occupancy agreements in effect with
respect to the Premises other than resident admission agreements for residents
in possession of the Facility; (C) Landlord has good and marketable fee simple
title to the Premises and the Authorizations subject to the Lease Agreement; and
(D) the Facility contains 106 beds licensed by the Ohio Department of Health as
skilled nursing beds and 100 beds certified by Medicare and Medicaid (which beds
are subject to reduction pursuant to Section 7.1(b) hereof. As used herein

13

--------------------------------------------------------------------------------

 

the term “Authorizations” shall mean, with respect to the Facility, any and all
licenses, permits, certifications, registrations, accreditations, provider
agreements, certificates of need, certificates of exemption, approvals, waivers,
variances and other authorizations issued by any governmental authority,
including, but not limited to HUD, necessary or advisable for the use and
operation of the Facility as it is currently being operated, as contemplated to
be operated under this Sublease, and receipt of reimbursement or other payments
under any third party payor program in which such Facility participates.

12.Events of Default. So long as there is no Event of Default, Sublessee shall

peaceably and quietly have, hold and enjoy the Premises for the Term, free of
any claim or other action not caused or created by Sublessee or pursuant to
Sections 17 or 18. The occurrence of any of the following events will constitute
an “Event of Default” on the part of Sublessee:

(a)Sublessee’s failure to pay within ten (10) days of when due any Base Rent;

(b)Sublessee’s failure to (i) pay Additional Rent, Taxes, Other Charges or other
required payments or (ii) pay or replace the Security Deposit at the time or in
the manner required by Section 3 above within ten (10) days after written notice
thereof from Sublessor;

(c)(i) The revocation, suspension or material limitation of any license which
would prohibit the operation of the Facility as a skilled nursing facility or
the certification of the Facility for provider status under Medicare or
Medicaid, if applicable; (ii) the closure of the Facility for more than
twenty-four (24) hours except due to force majeure, mandatory evacuation,
casualty or condemnation; (iii) the sale or transfer of all or any portion of
any certificate of need, bed rights or other similar certificate or license
relating to the Facility; (iv) the use of any portion of the Facility other than
for a skilled nursing facility and for ancillary services relating thereto; or
(v) any act or omission of Sublessee that in the reasonable judgment of
Sublessor will likely result in any of the foregoing;

(d)Any other material suspension, termination or restriction placed upon
Sublessee, the Facility or the ability to admit residents (e.g., an admissions
ban or non-payment for new admissions by Medicare or Medicaid resulting from an
inspection survey, if applicable) which is reasonably expected to result in a
material adverse effect on Sublessee or the Facility; provided that Sublessee
uses its good faith efforts to cure such matter by promptly commencing and
diligently pursuing such cure to the completion thereof and providing prompt
notice to Sublessor of same and periodic updates with respect thereto;

(e)An Event of Default has occurred under any Affiliated Sublease (as said term
is defined therein) which Event of Default has not been cured during any
applicable cure period or waived;

14

--------------------------------------------------------------------------------

 

(f)Any misrepresentation by Sublessee under this Sublease or material
misstatement or omission of fact in any written report, notice or communication
from Sublessee to Sublessor, to include without limitation the financial
reporting and submissions required hereunder, the effect of any of the foregoing
would reasonably be expected to result in a material adverse effect on Sublessee
or the Facility;

(g)The failure to perform or comply in any material respects with the provisions
of Section 6 (Insurance) or Section 15 (Sublessor Rights); and if such failure
is to provide a renewal insurance policy pursuant to Section 6 and such failure
is not cured within three (3) business days after written notice thereof from
Sublessor;

(h)(i) Sublessee shall admit in writing its inability to pay its debts
generally; (ii) Sublessee shall make an assignment of all or substantially all
of its property for the benefit of creditors; (iii) a receiver, trustee or
liquidator shall be appointed for Sublessee or substantially all of its
property, if within seven (7) business days of such appointment Sublessee does
not inform Sublessor in writing that they intend to cause such appointment to be
discharged or such discharge is not diligently prosecuted to completion within
sixty (60) days after the date of such appointment; (iv) the filing by Sublessee
of a voluntary petition under any federal bankruptcy or state law to be
adjudicated as bankrupt or for any arrangement or other debtor’s relief; or (v)
the involuntary filing of such a petition against Sublessee by any other party,
unless Sublessee within seven (7) business days of such filing informs Sublessor
in writing of its intent to cause such petition to be dismissed, such dismissal
is diligently prosecuted and such petition is dismissed within one hundred
twenty (120) days after filing;

(i)The failure to perform or comply with any representation, warranty, covenant
or agreement of this Sublease not requiring the payment of money unless (i)
within seven (7) business days of Sublessee’s receipt of a notice of default
from Sublessor, Sublessee gives Sublessor notice of its intent to cure such
default; and (ii) Sublessee cures it either (x) within thirty (30) days after
such notice from Sublessor or (y) if such default cannot with due diligence be
so cured because of the nature of the default or delays beyond the control of
Sublessee and cure after such period will not have a materially adverse effect
upon the Facility, then such default shall not constitute an Event of Default if
Sublessee uses its good faith efforts to cure such default by promptly
commencing and diligently pursuing such cure to the completion thereof and cures
it within sixty (60) days after such notice from Sublessor, provided, however,
in the event such default is caused by life safety code change or other change
in law applicable to the Facility, Sublessee shall have such additional time as
is necessary for Sublessee to cure the same, provided that Sublessee uses its
good faith efforts to cure such default by promptly commencing and diligently
pursuing such cure to completion and provided that such additional time to cure
does not have a material adverse effect on the operations of the Facility;

(j)Except as permitted under this Sublease, Sublessee shall enter into any sale
or transfer of substantially all of its assets, recapitalization, change of
control (other than among Key Principals which is permitted hereunder), merger,
reorganization or combination without the prior written consent of Sublessor,
which consent may be granted or withheld in Sublessor’s sole and absolute
discretion;

15

--------------------------------------------------------------------------------

 

(k)Commencing two (2) years after the Commencement Date, the appointment or
implementation of a facility level manager, monitor, temporary management
company or Systems Improvement Agreement by the CMS or any other regulatory
agency (voluntary or mandatory) as a result of poor regulatory performance,
appointment of additional mandatory monitoring by state or regulatory agencies;

(l)The failure of Sublessee to comply with any of the Financial Covenants set
forth in Section 27(a); or

(m)The failure of Sublessee to timely provide any of the reports required by
Section 10.

13.Remedies. Upon the occurrence and continuance of an Event of Default,
Sublessor may exercise all rights and remedies under this Sublease and the laws
of the State of Ohio that are available to a Sublessor of real and personal
property in the event of a default by its Sublessee, and as to the Sublessee
Property, all remedies granted under the laws of said state to a secured party
under its Uniform Commercial Code. Sublessor shall have the duty to mitigate
damages. Sublessee shall pay Sublessor, promptly upon demand, all reasonable
out-of-pocket expenses incurred by it in obtaining possession and reletting any
of the Premises, including fees, commissions and costs of attorneys, agents and
brokers. Notwithstanding any provision to the contrary contained in Sections 12
or 13 hereof, if all then existing Events of Default would be considered to be
capable of being cured within (i) five (5) days for a monetary default or (ii)
thirty (30) days for a non-monetary default by a reasonably prudent landlord and
tenant in the skilled nursing industry located in Ohio, then prior to
Sublessor’s exercising any remedies provided herein, including, but limited to
the termination of this Sublease, as a result of the occurrence of any such
Event of Default, Sublessee shall have the right to cure each such Event of
Default within five (5) days of notice from Sublessor for a monetary default and
within thirty (30) days of notice from Sublessor for a non-monetary default, and
upon such cure of all Events of Default then existing, Sublessor may not
exercise its remedies thereunder or terminate this Sublease as a result of such
cured Events of Default. Notwithstanding the preceding sentence, Sublessee’s
right to cure an Event of Default and thereby avoid Sublessor’s exercise of
remedies or termination of this Sublease shall not apply if Sublessee and/or the
sublessees under any Affiliated Sublease have cured Events of Default two (2)
times in the aggregate under this Sublease and/or the Affiliated Subleases in
any twelve (12) consecutive month period.

13.1General. Without limiting the foregoing but subject to the provisions
thereof, Sublessor shall have the right (but not the obligation) to do any of
the following upon an Event of Default to the extent not prohibited by
applicable law: (a) sue for the specific performance of any covenant of
Sublessee as to which it is in breach or for the performance of any other
obligation or Sublessee under this Sublease; (b) enter upon any portion of the
Premises, terminate this Sublease, dispossess Sublessee from the Premises
through appropriate legal procedures and/or collect money damages by reason of
Sublessee’s breach, including the acceleration of all Rent which would have
accrued after such termination and all obligations and liabilities of Sublessee
under this Sublease which survive the termination of the Term; (c) elect to
leave this Sublease in place and sue for Rent and other money damages as the
same come due; and (d) (before or after repossession of the Premises pursuant to
clause (b) above and whether or not this Sublease has been terminated) assign
this Sublease from Sublessee to a third party selected by Sublessor, in which
case Sublessee agrees to consent to such assignment, and execute any and all
documents necessary to effect such assignment; provided, that rent received from
such third party assignee/new tenant shall serve to mitigate Sublessee’s
obligation for damages to Sublessor hereunder.

16

--------------------------------------------------------------------------------

 

13.2Receivership. Sublessee acknowledges that one of the rights and remedies
available to Sublessor under applicable law is to apply to a court of competent
jurisdiction for the appointment of a receiver to take possession of the
Premises, to collect the rents, issues, profits and income of the Premises and
to manage the operation of the Premises. Sublessor further acknowledges and
agrees that, due to the specific use of the Premises as a health care facility,
upon the occurrence and continuance of an Event of Default by Sublessee, the
appointment of a receiver to take over the operations of the Premises may be
necessary to ensure the continued operation of the premises as a health care
facility in order to ensure the continuation of quality care to the residents
who reside therein. Sublessee irrevocably and unconditionally agrees that, upon
the occurrence and continuance of an Event of Default, and in addition to any
other right or remedy of Sublessor under this Sublease or allowed by law,
Sublessor may petition any appropriate court for the appointment of a receiver
to take possession of the Premises, to manage the operation of the Premises, to
collect and disburse all rents, issues, profits and income generated thereby and
to preserve or replace to the extent possible any operating license for the
Premises or to otherwise substitute the licensee or provider thereof. The
receiver shall be entitled to a reasonable fee for its services as a receiver.
All such fees and other expenses of the receivership estate shall be added to
the monthly rent due to Sublessor under this Sublease and shall be the
obligation of Sublessee. To the extent not prohibited by applicable law,
Sublessee hereby irrevocably stipulates to the appointment of a receiver under
such circumstances and for such purposes and agrees not to contest such
appointment in any manner whatsoever.

13.3Remedies Cumulative; No Waiver. No right or remedy herein conferred upon or
reserved to Sublessor is intended to be exclusive of any other right or remedy,
and each and every right and remedy shall be cumulative and in addition to any
other right or remedy given hereunder or now or hereafter existing at law or in
equity. Any notice or cure period provided herein shall run concurrently with
any provided by applicable law. No failure of Sublessor to insist at any time
upon the strict performance of any provision of this Sublease or to exercise any
option, right, power or remedy contained herein shall be construed as a waiver,
modification or relinquishment thereof as to any similar or different breach
(future or otherwise) by Sublessee. Sublessor’s receipt of and Sublessee’s
payment of any rent or other sum due hereunder (including any late charge) with
knowledge of any breach shall not be deemed a waiver of such breach, and no
waiver by Sublessor of any provision of this Sublease shall be effective unless
expressed in a writing signed by it.

13.4Performance of Sublessee’s Obligations. If Sublessee at any time shall fail
to make any payment or perform any act on its part required to be made or
performed under this Sublease and the same constitutes an Event of Default and
the same is not cured after the expiration of any applicable notice and cure
period or waived, then Sublessor may (but is not obligated to), without waiving
or releasing Sublessee from any obligations or Event of Default hereunder, make
such payment or perform such act for the account and at the expense of
Sublessee, and in such event Sublessor will thereafter provide notice to
Sublessee of any such payment or performance. All sums so paid by Sublessor and
all necessary and reasonable incidental costs and expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the performance of any
such act by it in connection with curing any such Event of Default, together
with interest at the Agreed Rate (as defined in Section 4 hereof) from the date
of the making of such payment or the incurring of such costs and expenses, shall
be payable by Sublessee to Sublessor upon Sublessor’s written demand therefor.

17

--------------------------------------------------------------------------------

 

14.Provisions on Termination.

14.1Surrender of Possession. On the expiration of the Term or earlier
termination or cancellation of this Sublease (the “Termination Date”), Sublessee
shall deliver to Sublessor or its designee possession of (a) the Facility and
associated Sublessor Personal Property in a neat and clean condition and in as
good a condition as existed at the date of Sublessee’s possession and occupancy
pursuant to this Sublease, ordinary wear and tear excepted, (b) a fully
operational, licensed and certified (if applicable) Business at the Facility,
and (c) all patient charts and resident records along with appropriate resident
consents if necessary and copies of all books and records relating to the
Facility and the Premises which are usual and customary for skilled nursing
facilities located in the State of Ohio for an orderly transfer of the
operations of the Facility at the time of its surrender of the Premises to
Sublessor or its designee, excluding books and records relating to Sublessee
Personal Property. Sublessee shall reasonably cooperate with Sublessor or its
designee in transferring or obtaining all necessary licenses and certifications
for Sublessor or its designee, and Sublessee shall comply with all usual and
customary requests regarding skilled nursing facilities located in the State of
Ohio for an orderly transfer of the Facility licenses, and Medicare and Medicaid
certifications and possession at the time of its surrender of the Premises to
Sublessor or its designee to operate the Facility. Subject to all applicable
laws, Sublessee hereby assigns, effective upon the Termination Date, all rights
to operate the Facility to Sublessor or its designee, including all required
licenses and permits and all rights to apply for or otherwise obtain them, and
all other nonproprietary Sublessee Intangible Property relating to any portion
of the Premises.

14.2Removal of Sublessee Property. Provided that no Event of Default then
exists, in connection with the surrender of the Premises, Sublessee may upon at
least five (5) business days’ prior notice to Sublessor remove from the Premises
all Sublessee Property, leaving the Premises in good and presentable condition
and appearance, including repair of any damage caused by such removal; provided
that Sublessor shall have the right and option to purchase the non-proprietary
Sublessee Personal Property (but excluding all Sublessee Intangible Property)
for its then net book value during such five (5)-business day notice period, in
which case Sublessee shall so convey the Sublessee Personal Property to
Sublessor by executing a bill of sale in a form reasonably required by
Sublessor. If there is any Event of Default then existing, Sublessee may not
remove any Sublessee Personal Property from the Premises and instead will, on
demand from Sublessor, convey it to Sublessor for application to any amounts
owed by Sublessee under this Sublease at net book value, by executing a bill of
sale in a form reasonably required by Sublessor. Title to any Sublessee Personal
Property which is not removed by Sublessee as permitted above upon the
expiration of the Term shall, at Sublessor’s election, vest in Sublessor;
provided, however, that Sublessor may remove and store or dispose any or all of
such Sublessee Personal Property which is not so removed by Sublessee without
obligation or accounting to Sublessee.

14.3Management of Premises. Commencing on the Termination Date, Sublessor or its
designee, upon written notice to Sublessee, may elect to assume the
responsibilities and obligations for the management and operation of the
Facility and Sublessee agrees to reasonably cooperate to accomplish the transfer
of such management and operation without interrupting the operation of the
Facility, and Sublessee will, upon Sublessor’s request, execute a mutually
agreeable, reasonable and customary short-term operations transition agreement,
respecting operations of the Facility pending the engagement by Sublessor of a
replacement operator. Sublessee shall comply with all usual and customary
requests for skilled nursing facilities located in the State of Ohio for an
orderly transfer of any and all Facility and other licenses, applicable Medicare
and Medicaid certifications and possession of the Premises at the time of any
such surrender.

18

--------------------------------------------------------------------------------

 

14.4Holding Over. If Sublessee shall for any reason remain in possession of the
Premises after the Termination Date, such possession shall be a month-to-month
tenancy during which time Sublessee shall pay as rental on the first (1st)
business day of each month one hundred twenty-five percent (125%) of the monthly
Rent payable with respect to the last Sublease Year, all additional charges
accruing during the month and all other sums, if any, payable by Sublessee
pursuant to this Sublease. Nothing contained herein shall constitute the
consent, express or implied, of Sublessor to the holding over of Sublessee after
the Termination Date, nor shall anything contained herein be deemed to limit
Sublessor’s remedies.

14.5Survival. All representations, warranties, covenants and other obligations
of Landlord, Sublessor and Sublessee under this Sublease shall survive the
Termination Date.

15.Certain Sublessor Rights.

15.1Entry and Examination of Records. Sublessor and its representatives may
enter any portion of the Premises at any reasonable time after at least
forty-eight (48) hours’ notice to Sublessee to inspect the Premises for
compliance and to exhibit the Premises for sale, Sublease or mortgaging;
provided that no such notice shall be required in the event of an emergency,
upon the occurrence and continuance of an Event of Default or to post notices of
nonresponsibility under any mechanics’ or materialmans’ lien law. No such entry
shall unreasonably interfere with residents, patients, patient care or the
Sublessee’s operations of the Facility. Upon 48 hours’ prior notice and during
normal business hours, Sublessee will permit Sublessor and its representatives,
inspectors and consultants, at no cost or expense to Sublessee, to examine all
contracts, books and financial records (wherever kept) relating to Sublessee’s
operations of the Facility.

15.2Grant Liens. This Sublease shall be subordinate to the right, title, and
interest of any lender or other party holding a security interest in or a lien
upon the Premises under any and all mortgage instruments or deeds to secure debt
presently encumbering the Premises or the Building and to any and all other
deeds to secure debt or mortgage instruments hereafter encumbering the Premises
or the Building. Sublessee shall at any time hereafter, on written demand of
Sublessor or the holder of any such deed to secure debt or mortgage instrument,
execute such usual and customary instruments for skilled nursing facilities
located in the State of Ohio which may reasonably be required by such party for
the purpose of evidencing the subordination of this Sublease to the lien or
security of such party. Sublessee shall, upon written demand, at any time or
times, execute, acknowledge, and deliver to Sublessor or the holder of any such
usual and customary instruments for skilled nursing facilities located in the
State of Ohio to secure debt, without expense, any and all documents that may be
reasonably necessary to make this Sublease superior to the lien of any of the
same, in form and substance reasonably acceptable to Sublessee with attornment
and non-disturbance provisions included therein for the benefit of Sublessee. If
the holder of any of said instruments or deeds to secure debt shall hereafter
succeed to the rights of Sublessor under this Sublease, Sublessee shall, at the
option of such holder or a purchaser at any foreclosure or sale under power,
attorn to and recognize such successor as Sublessee's Sublessor under this
Sublease. Sublessee shall promptly execute, acknowledge, and deliver any
instrument that may be reasonably necessary to evidence such attornment. Prior
to the Execution Date, Sublessor will obtain from any lender holding a lien on
the Premises, a subordination, non-disturbance and attornment agreement for the
benefit of, and reasonably acceptable to, Sublessee.

19

--------------------------------------------------------------------------------

 

15.3Estoppel Certificates. Sublessor and Sublessee shall, at any time upon not
less than five (5) business days’ prior written request by the other party, have
an authorized representative execute, acknowledge and deliver to Sublessor or
Sublessee, as the case may be, or their designee a written statement certifying
(a) that this Sublease, together with any specified modifications, is in full
force and effect, (b) the dates to which Rent and additional charges have been
paid, (c) that no default by either party exists or specifying any such default,
and (d) as to such other matters as Sublessor or Sublessee, as the case may be,
may reasonably request. Prior to the Execution Date, Sublessor shall cause an
authorized representative of Landlord to execute, acknowledge and deliver to
Sublessee, a written statement certifying the aforesaid matters relating to the
Lease Agreement, in form and substance reasonably required by Sublessee.

15.4Conveyance Release. If Sublessor or any successor owner shall sell or
transfer any portion of the Premises in accordance with this Sublease, they
shall thereafter be released from all future liabilities and obligations
hereunder arising or accruing from and after the date of such conveyance or
other transfer, which instead shall thereupon be binding upon the new owner;
provided, however, that the indemnification obligations of Sublessor or Landlord
hereunder shall survive any such conveyance, with respect only to claims arising
prior to the closing date of such conveyance.

15.5Affiliate Contracts. Sublessee may not enter into any contracts respecting
the Facility with any of Sublessee’s Affiliates which are not at arm’s length
and fair market value without the prior written consent of Sublessor.

16.Assignment and Subletting. Except as otherwise expressly permitted in this
Sublease, without Sublessor’s prior written consent, which may be granted or
withheld in Sublessor’s sole discretion, Sublessee shall not assign this
Sublease, or sub-sublease all or any part of the Premises, or permit the use of
the Premises by any party other than Sublessee or any wholly- owned subsidiary
or sub-subsidiary of a Sublessee. This prohibition includes an assignment or
sub-subletting to or by a receiver or trustee in any federal or state
bankruptcy, insolvency, or other proceeding. For purposes of this Section, a
sale or transfer of all or a controlling ownership interest in Sublessee or a
merger or other combination by Sublessee or a sale of all or substantially all
of Sublessee’s assets in lieu thereof shall be deemed an assignment or other
transfer of this Sublease. Notwithstanding the foregoing, any Key Principal may
transfer interests in Sublessee and/or any Affiliates thereof to any other Key
Principal, provided that such transfer complies with all applicable regulatory
approvals.

17.Damage by Fire or Other Casualty. Sublessee shall promptly notify Sublessor
of any damage or destruction of any portion of the Premises and diligently
repair or reconstruct such portion of the Premises to a like or better condition
than existed prior to such damage or destruction. Any net insurance proceeds
payable with respect to the casualty shall be paid directly to Sublessor and, if
an Event of Default has not occurred and is continuing, shall be used for the
repair or reconstruction of the applicable portion of the Premises pursuant to
Sublessor's reasonable disbursement requirements. If there are excess insurance
proceeds, the surplus shall belong and be paid to Sublessee. Subject to the
provisions of Section 18, Sublessee shall not have any right under this
Sublease, and hereby waives all rights under applicable law, to abate, reduce or
offset Rent by reason of any damage or destruction of any portion of the
Premises by reason of an insured or uninsured casualty.

20

--------------------------------------------------------------------------------

 

18.Condemnation. Except as provided to the contrary in this Section 18, this
Sublease shall not terminate and shall remain in full force and effect in the
event of a taking or condemnation of the Premises, or any portion thereof, and
Sublessee hereby waives all rights under applicable law to abate, reduce or
offset rent by reason of such taking. If during the Term all or substantially
all (a “Complete Taking”) or a smaller portion (a “Partial Taking”) of the
Premises is taken or condemned by any competent public or quasi-public
authority, then (a) in the case of a Complete Taking, Sublessee may at its
election made within thirty (30) days of the effective date of such Taking,
terminate this Sublease and the current Rent shall be equitably abated as of the
effective date of such termination, or (b) in the case of a Partial Taking, the
Rent shall be abated to the same extent as the resulting diminution in Fair
Market Value of the applicable portion of the Premises. The resulting diminution
in Fair Market Value on the effective date of a Partial Taking shall be as
established pursuant to Exhibit “E”. Sublessor alone shall be entitled to
receive and retain any award for a taking or condemnation other than a temporary
taking; provided, however, Sublessee shall be entitled to submit its own claim
in the event of any such taking or condemnation with respect to the value of
Sublessee’s Subleasehold interest in any portion of the Premises and/or the
relocation costs incurred by Sublessee as a result thereof. In the event of a
temporary taking of less than all or substantially all of the Premises,
Sublessee shall be entitled to receive and retain any and all awards for the
temporary taking and the Rent due under this Sublease shall be not be abated
during the period of such temporary taking.

19.Indemnification.

19.1Sublessee agrees to protect, indemnify, defend and save harmless Sublessor
and Landlord and their respective members, managers, Affiliates, directors,
officers, shareholders, agents and employees from and against any and all
foreseeable or unforeseeable liability, expense, loss, cost, deficiency, fine,
penalty or damage (including consequential or punitive damages) of any kind or
nature, including reasonable attorneys’ fees, from any suits, claims or demands,
on account of (except to the extent arising from the gross negligence or willful
misconduct of Sublessor or Landlord and their respective members, managers,
Affiliates, directors, officers, shareholders, agents and employees) (a) the
breach by Sublessee or any of its representations, warranties, covenants or
other obligations hereunder, (b) any Protest, (c) all known and unknown
Environmental Activities, Hazardous Materials Claims and violations by Sublessee
of a Hazardous Materials Law in each case related to Sublessee’s use of any
portion of the Premises on and after the Commencement Date, and (d) upon or
following the Termination Date, the correction of all deficiencies of a physical
matter identified by, and any liability assessed or asserted by, any
governmental agency or Medicare or Medicaid providers, as applicable, as a
result of or arising out of or in connection with Sublessee’s operation of the
Facility or the related change in ownership inspection and audit (including any
overpayment to any Medicare, Medicaid or other third party payor, as
applicable). Upon receiving knowledge of any suit, claim or demand asserted by a
third party that Sublessor or Landlord believes is covered by this indemnity, it
shall give Sublessee notice of this matter. If Sublessor or Landlord, as
applicable, does not elect to defend the matter with its own counsel at
Sublessee’s expense, Sublessee shall then defend Sublessor and Landlord, as
applicable, at Sublessee’s expense (including Sublessor’s and Landlord’s
reasonable attorneys’ fees and costs) with legal counsel reasonably satisfactory
to Sublessor and Landlord, applicable.

21

--------------------------------------------------------------------------------

 

19.2Sublessor agrees to protect, indemnify, defend and save harmless Sublessee
Indemnitees and their respective members, managers, Affiliates, directors,
officers, shareholders, agents and employees from and against any and all
foreseeable or unforeseeable liability, expense, loss, cost, deficiency, fine,
penalty or damage (including consequential or punitive damages) of any kind or
nature, including reasonable attorneys’ fees, from any suits, claims or demands,
on account of (except to the extent arising from the gross negligence or willful
misconduct of Sublessee Indemnitees and their respective members, managers,
Affiliates, directors, officers, shareholders, agents and employees) (a) the
breach by Sublessor of any of its representations, warranties, covenants or
other obligations hereunder, (b) all known and unknown Environmental Activities,
Hazardous Materials Claims and violations by Landlord, Sublessor or any prior
operator of the Facility of a Hazardous Materials Law in each case related to
any such person’s ownership, lease, use or operation of any portion of the
Premises prior to the Commencement Date, and (c) for all periods prior to the
Commencement Date, the correction of all deficiencies of a physical matter
identified by, and any liability assessed or asserted by, any governmental
agency or Medicare or Medicaid providers, as applicable, as a result of or
arising out of or in connection with the Facility or any portion thereof or the
related change in ownership inspection and audit (including any overpayment to
any Medicare, Medicaid or other third party payor). Upon receiving knowledge of
any suit, claim or demand asserted by a third party that Sublessee believes is
covered by this indemnity, it shall give Sublessor notice of this matter. If
Sublessee does not elect to defend the matter with its own counsel at
Sublessor’s expense, Sublessor shall then defend Sublessee at Sublessor’s
expense (including Sublessee’s reasonable attorneys’ fees and costs) with legal
counsel reasonably satisfactory to Sublessee. In addition, Landlord agrees to
protect, indemnify, defend and save harmless Sublessee Indemnitees and their
respective members, managers, Affiliates, directors, officers, shareholders,
agents and employees from and against any and all foreseeable or unforeseeable
liability, expense, loss, cost, deficiency, fine, penalty or damage (including
consequential or punitive damages) of any kind or nature, including reasonable
attorneys’ fees, from any suits, claims or demands, on account of (except to the
extent arising from the gross negligence or willful misconduct of Sublessee
Indemnitees and their respective members, managers, Affiliates, directors,
officers, shareholders, agents and employees) the breach by Landlord of any of
its representations, warranties, covenants or other obligations hereunder. Upon
receiving knowledge of any suit, claim or demand asserted by a third party that
Sublessee believes is covered by this indemnity, it shall give Landlord notice
of this matter. If Sublessee does not elect to defend the matter with its own
counsel at Landlord’s expense, Landlord shall then defend Sublessee at
Landlord’s expense (including Sublessee’s reasonable attorneys’ fees and costs)
with legal counsel reasonably satisfactory to Sublessee.

19.3Notwithstanding any provision in this Sublease to the contrary, Sublessee
and its members, managers, Affiliates, directors, officers, shareholders, agents
and employees shall not be responsible for any obligations, liabilities,
damages, costs, expenses, losses or claims (including but not limited to fees
and expenses of counsel to Sublessor) arising out of any Environmental
Activities, Hazardous Materials Claims, violations of Hazardous Materials Laws,
remediation of Hazardous Materials or other events described in Section 19.1 to
the extent arising as a result of events occurring and conditions existing prior
to the Commencement Date with respect to the Facility and such matters as
disclosed or referenced in the existing phase one environmental site assessments
obtained by Sublessor (each, a “Preexisting Environmental Condition”). Sublessor
shall indemnify, defend and save harmless Sublessee Indemnitees from and against
any obligations, liabilities, damages, costs, expenses, losses or claims
incurred by Sublessee Indemnitees (including fees and expenses of counsel)
arising out of or in connection with any Preexisting Environmental Condition.

22

--------------------------------------------------------------------------------

 

20.Disputes. If any party brings any action to interpret or enforce this
Sublease, or for damages for any alleged breach, the prevailing party shall be
entitled to reasonable attorneys’ fees and costs as awarded by the court in
addition to all other recovery, damages and costs.

EACH PARTY HEREBY WAIVES ANY RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER IN CONNECTION WITH ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS SUBLEASE,
INCLUDING RELATIONSHIP OF THE PARTIES, SUBLESSEE’S USE AND OCCUPANCY OF ANY
PORTION OF THE PREMISES, OR ANY CLAIM OF INJURY OR DAMAGE RELATING TO THE
FOREGOING OR THE ENFORCEMENT OF ANY REMEDY.

21.Notices. All notices and demands, certificates, requests, consents, approvals
and other similar instruments under this Sublease shall be in writing and sent
by personal delivery, U.S. certified or registered mail (return receipt
requested, postage prepaid) or FedEx or similar generally recognized overnight
carrier regularly providing proof of delivery, addressed as follows:

 

If to Sublessee:

If to Sublessor:

Miami Cov SNF, Inc.
c/o MSTC Development, Inc.
556 Niles Courtland Road, S.E.
Warren, Ohio 44484
Attn: President/CEO

Regional Health Properties, Inc.
454 Satellite Blvd, Suite 100
Suwanee, Georgia 30024
Attn: CEO

With a copy to:

If to Landlord:

Rolf Goffman Martin Lang LLP
30100 Chagrin Boulevard, Suite 350
Cleveland, Ohio 44124
Attn: Ira S. Goffman, Esq.

Covington Realty, LLC
8160 Corporate Park Drive
Suite 220
Cincinnati, Ohio 45242
Attn: Fred Kanter

A party may designate a different address by notice as provided above. Any
notice or other instrument so delivered (whether accepted or refused) shall be
deemed to have been given and received on the date of delivery established by
U.S. Post Office return receipt or the carrier’s proof of delivery or, if not so
delivered, upon its receipt. Delivery to any officer, general partner or
principal of a party shall be deemed delivery to such party. Notice to any one
co-Sublessee shall be deemed notice to all co-Sublessees.

22.Intentionally Omitted.

23.Cooperation. Sublessee agrees that should Sublessor and Sublessor’s
Affiliates desire to consolidate all of their Subleases with Sublessee and
Sublessee’s Affiliates into one master Sublease, Sublessee shall cooperate with
Sublessor and Sublessor’s Affiliates in so documenting such consolidation;
provided, however, that Sublessee’s obligations thereunder shall not be
increased as a result thereof.

23

--------------------------------------------------------------------------------

 

24.Miscellaneous. This Sublease has been freely and fairly negotiated, and all
provisions shall be interpreted according to their fair meaning and shall not be
strictly construed against any party. While nothing contained in this Sublease
should be deemed or construed to constitute an extension of credit by Sublessor
to Sublessee, if a portion of any payment made to Sublessor is deemed to violate
any applicable laws regarding usury, such portion shall be held by Sublessor to
pay the future obligations of Sublessee as such obligations arise and if
Sublessee discharges and performs all obligations hereunder, such funds will be
reimbursed (without interest) to Sublessee within ten (10) days or if not so
reimbursed, Sublessee may credit such amount against Rent on a dollar-for-dollar
basis. If any part of this Sublease shall be determined to be invalid or
unenforceable, the remainder shall nevertheless continue in full force and
effect. Time is of the essence, and whenever action must be taken (including the
giving of notice or the delivery of documents) hereunder during a certain period
of time or by a particular date that ends or occurs on a Saturday, Sunday or
federal holiday, then such period or date shall be extended until the
immediately following business day. Whenever the words ‘‘including”, “include”
or “includes” are used in this Sublease, they shall be interpreted in a
non-exclusive manner as though the words “without limitation” immediately
followed. Whenever the words day or days are used in this Sublease, they shall
mean “calendar day” or “calendar days” unless expressly provided to the
contrary. The titles and headings in this Sublease are for convenience of
reference only and shall not in any way affect the meaning or construction of
any provision. Unless otherwise expressly provided, references to any “Section”
mean a section of this Sublease (including all subsections), to any “Exhibit” or
“Schedule” mean an exhibit or schedule attached hereto or to “Medicare” or
“Medicaid” include any successor program. If more than one Person is Sublessee
hereunder, their liability and obligations hereunder shall be joint and several.
Promptly upon the request of either party and at its expense, the parties shall
prepare, enter into and record a suitable short form memorandum of this
Sublease. This Sublease (a) contains the entire agreement of the parties as to
the subject matter hereof and supersedes all prior or contemporaneous verbal or
written agreements or understandings, (b) may be executed in several
counterparts, (including electronically mailed copies in portable document
format (PDF)), each of which shall be deemed an original, but all of which shall
constitute one and the same document, (c) may only be amended by a writing
executed by the parties, (d) shall inure to the benefit of and be binding upon
the successors and permitted assigns of the parties; provided, however, that the
indemnification obligations of any party hereunder shall survive any such
assignment, (e) shall be governed by and construed and enforced in accordance
with the internal laws of the State of Ohio, and (f) incorporates by this
reference any Exhibits and Schedules attached hereto.

25.Non-Disturbance and Attornment. If the Lease Agreement shall expire or
terminate during the term of this Sublease for any reason other than
condemnation or destruction by fire or other casualty, or if Sublessor shall
surrender the Lease Agreement to Landlord during the term of this Sublease,
Landlord shall continue this Sublease with the same force and effect as if
Landlord as lessor and Sublessee as lessee had entered into a lease as of such
effective date for a term equal to the then unexpired term of this Sublease and
containing the same provisions as those contained in this Sublease, provided
that (i) the Lease Agreement was terminated pursuant to Sublessor’s default
under the Lease Agreement, (ii) the default is of such a type that Sublessee can
cure, and (iii) Sublessee in fact cures such default within thirty (30) days,
where possible, or within a reasonable amount of time. In such event, Sublessor
shall promptly transfer any remaining security deposit described in Section 3 of
this Sublease to Landlord. If this Sublease is continued pursuant to this
Section 25, Sublessee shall attorn to Landlord and Landlord and Sublessee shall
have the same rights, obligations and remedies thereunder as were had by
Sublessor and Sublessee hereunder prior to such effective date, respectively.

24

--------------------------------------------------------------------------------

 

26.Terrorism/Governmental Action. Sublessee warrants and represents to Sublessor
that Sublessee is not, and shall not become, a person or entity with whom
Sublessor is restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including, but
not limited to, those named on OFAC’s Specially Designated and Blocked Persons
list) or under any applicable law, executive order (including, but not limited
to, the September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism)
or other governmental action, and is not and shall not knowingly engage in any
dealings or transaction or otherwise knowingly be associated with such persons
or entities.

27.Financial Covenant. Sublessee shall be required to comply with the following
financial covenant: Maintaining a Lease Coverage Ratio of 1.0 to 1.0 for months
9 through 18 of the Initial Term, 1.15 to 1.0 for months 19 through 36 of the
Initial Term and 1.25 to 1.0 thereafter. Such Lease Coverage Ratio will be
tested on a quarterly basis beginning with the first full fiscal quarter ended
after month 9 of the Initial Term and continuing each fiscal quarter thereafter
through month 24 of the Initial Term. Notwithstanding the foregoing, if the
Lease Coverage Ratio in months 13 through 24 of the Initial Term meets a minimum
of 1,0 to 1.0 over either a trailing twelve-month testing period or a trailing
three-month period, then there shall be no financial covenant default under this
Section 27(a). After month 24 of the Initial Term, Sublessee must satisfy the
Lease Coverage Ratio for a trailing twelve-month testing period tested quarterly
beginning with the first full fiscal quarter ended of Sublessee after month 24
of the Initial Term.

28.[Intentionally Omitted].

29.[Intentionally Omitted].

30.Certain Conditions Precedent and Transitional Provisions. The provisions of
this Section 30 shall govern and control over any contrary provisions of this
Sublease.

30.1Certain Conditions Precedent.

30.1.1The effectiveness of this Sublease, Sublessor’s and Sublessee’s rights and
obligations hereunder and the consummation of the transactions contemplated
thereby are subject to satisfaction of the condition precedent that Sublessee
has obtained the Required Authorizations (as defined below) for the Facility.

30.1.2Sublessee (“Applicant”), with respect to the Facility, shall file and
submit all applications, petitions and other documents (collectively, the
“Required Authorization Applications”) that are necessary or appropriate for it
to obtain all of the Required Authorizations for the Facility. Applicant shall
use its commercially reasonable efforts and due diligence to obtain the Required
Authorizations for the Facility and shall promptly respond to any questions or
information requests from any governmental authority responsible for or
otherwise involved in the review of Required Authorization Applications. Upon
Sublessor’s written request, Applicant shall furnish to Sublessor copies of all
Required Authorization Applications and any correspondence or other written
documentation received from or delivered to any governmental authority
responsible for or otherwise involved in the review of Required Authorization
Applications.

25

--------------------------------------------------------------------------------

 

30.1.3Sublessor shall cooperate reasonably, and cause Exiting Operator to
cooperate reasonably, with Applicant’s aforesaid efforts to obtain and maintain
the Required Authorizations. Relative to the foregoing, each of Sublessor,
Exiting Operator and Applicant, as applicable, shall (1) furnish upon request to
each other such further information, (2) execute and deliver to each other such
other documents and (3) do such other acts and things, all as the other party
may reasonably request, for the purpose of obtaining and maintaining the
Required Authorizations for the Facility.

30.1.4The term “Required Authorizations” shall mean, with respect to the
Facility, such consents, approvals and other assurances, oral or written, as
are, under local custom and practice, customarily obtained from state licensing
authorities by reasonable operators of facilities like the Facility, acting in
good faith, before such an operator takes possession of, and begins to operate,
a facility like the Facility. By way of example and without limitation of the
foregoing, in the event that Applicant receives permission from the applicable
state licensing authorities to assume operational control of a particular
Facility prior to the issuance of a nonprovisional or non-conditional license
for such Facility (e.g., due to a state licensing authority’s requirement that a
survey of Applicant’s operations at the Facility be completed prior to the
issuance of a non-provisional or non-conditional license) and, under local
custom and practice, reasonable operators of facilities like the Facility
customarily take possession of, and begin to operate, facilities like the
Facility on the basis of such permission, then, for purposes of this Section
30.1, the date of such permission would be treated as the date that Applicant
obtained the Required Authorizations for the Facility; provided, however, that
if Applicant provides written correspondence from state licensing authorities
indicating that additional documentation is required to obtain the Required
Authorizations, then in no event shall the Required Authorizations be deemed to
have been obtained by Applicant.

30.2Additional Conditions Precedent. The effectiveness of this Sublease,
Sublessor’s and Sublessee’s rights and obligations hereunder and the
consummation of the transactions contemplated thereby are subject to
satisfaction of each of the following conditions precedent for the Facility:

30.2.1The closing of the transactions and other agreements contemplated by the
Operations Transfer Agreement, including, but not limited to, the timely filing
of the 45-day change of operator notice provided by Exiting Operator and
Sublessee;

30.2.2An Estoppel, Non-Disturbance and Attornment Agreement executed by Landlord
in favor of Sublessee, in such form and substance reasonably acceptable to
Sublessee;

30.2.3Evidence of the termination of all of the Exiting Operator’s right to
occupy the Premises and operate in the Business, in form and substance
reasonably acceptable to Sublessee;

30.2.4Evidence of escrow and reserves held by Facility Mortgagee and compliance
with Facility Mortgage Documents and conditions of use of reserves regarding
same, in form and substance reasonably acceptable to Sublessee;

30.2.5A copy of the certificate of occupancy relating to the Facility, in form
and substance acceptable to Sublessee to obtain licensure for the Facility;

30.2.6The concurrent closing of the Affiliated Subleases and all required HUD
TPA approvals with respect thereto;

26

--------------------------------------------------------------------------------

 

30.2.7Sublessee obtaining the working capital line of credit secured by
Sublessee’s accounts receivable from the Facility and execution and delivery by
Sublessor, and Sublessor’s Facility Mortgagee if required, of an intercreditor
agreement in such form and substance required by such working capital lender;

30.2.8Notwithstanding any provision hereof, Sublessee shall have the right to
terminate this Sublease without penalty or cost, in Sublessee’s sole and
absolute discretion, at any time within forty-five (45) days following the
Execution Date upon written notice to Sublessor. If Sublessee exercises the
termination right provided in the preceding sentence, Sublessor’s Affiliates or
Sublessee’s Affiliates shall have the right but not the obligation to terminate
any or all of the Affiliated Subleases upon written notice to the applicable
sublessees or sublessors; and

30.2.9A Subordination, Non-Disturbance and Attornment Agreement executed by each
Facility Mortgagee in favor of Sublessee, in such form and substance reasonably
acceptable to Sublessee.

30.2.10HUD Cap Ex Account. Sublessor and Landlord, jointly and severally,
represent and warrant to Sublessee that the balance in the capital improvements
reserve account required to be maintained under the documents evidencing the HUD
Loan relating to the Leased Premises (the "HUD Cap Ex Account") as of the
Execution Date is $435,000.00 (the “HUD Cap Ex Balance”). From and after the
Commencement Date, Sublessee shall pay as Additional Rent due hereunder to
Sublessor or the servicer of the HUD loan, as applicable, the required monthly
payment to the HUD Cap Ex Account in the amount of $3,000.00. From time to time
in Sublessee's discretion, Sublessee shall submit all HUD required documentation
of work performed and amounts incurred for qualifying expenditures in connection
with the Leased Premises in support of a request for reimbursement from the HUD
Cap Ex Account. Sublessor and Landlord agree to cooperate in good faith and use
commercially reasonable efforts to timely obtain HUD approval of reimbursement
from the HUD Cap Ex Account relating to such HUD submission, including, but not
limited to, submitting such additional documents required by HUD. Upon HUD
approval and reimbursement for qualifying expenditures, Sublessor or Landlord,
as applicable, shall within five (5) business days pay to Sublessee the amount
received by Sublessor or Landlord, as applicable, from the HUD Cap Ex Account
for such qualifying expenditures submitted, and if any such payment from the HUD
Cap Ex Account is not timely paid as set forth above, such delinquent amount
shall be accessed payment premium in the amount of eight percent (8%) of said
delinquency, as liquidated damages and not as a penalty, it being agreed that
said premium amount represents a reasonable estimate of the probable damages to
Sublessee as a result of such timely failure to pay, and Sublessor and Landlord
hereby each waives any and all rights to contest or bring an action with respect
to such required payment and premium. In addition, Sublessor and Landlord agree
that in the event the HUD reserves being paid monthly by Sublessee hereunder
meet the total maximum HUD reserves required by HUD, Sublessee shall not be
required to pay any additional monthly HUD reserves under this Sublease.

30.2.11[Intentionally Omitted].

30.2.12HUD Addendum. Sublessor, Landlord and Sublessee shall execute and deliver
an Addendum to Operating Lease (HUD Form 91116-ORCF) and any and all other
documents required by HUD in connection with HUD’s approval of Sublessee as the
operator of the Facility, in form and substance reasonably acceptable to
Sublessee.

[Signatures on Following Pages]

27

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Sublease has been executed by Sublessor and Sublessee
as of the date first written above.

 

SUBLESSOR:

 

REGIONAL HEALTH PROPERTIES,

INC., a Georgia. corporation

 

 

 

 

By

/s/ Brent Morrison

Name

Brent Morrison

Title:

Interim CEO

 

STATE OF

Georgia

:

 

 

: ss

COUNTY OF

Gwinnett

:

 

The foregoing instrument was acknowledged before me this 3rd day of December,
2018, by Brent Morrison, the Interim CEO of Regional Health Properties, Inc., a
Georgia corporation, on behalf of the corporation.

 

 

K N. Parker

Notary Public

 

 

 

Commission

 

[g1xvhziyvlcl000001.jpg]

Expiration:

4/16/20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page Continues]

28

--------------------------------------------------------------------------------

 

 

SUBLESSEE:

 

MIAMI COV SNF, INC.,

an Ohio corporation

 

 

 

 

By

/s/ Michael P Slyk

Name

Michael P Slyk

Title:

President

 

 

STATE OF OHIO

 

:

 

 

: ss

COUNTY OF

Trumbull

:

 

The foregoing instrument was acknowledged before me this 30 day of November,
2018, by Michael P Slyk, the President of Miami Cov SNF, Inc., an Ohio
corporation, on behalf of the corporation.

 

 

/s/ TRACIE A. KATZENBERGEK

 

Notary Public

 

TRACIE A. KATZENBERGEK

 

 

Commission

 

Expiration:

6-26-2021

 

[g1xvhziyvlcl000002.jpg]

TRACIE A. KATZENBERGEK

 

NOTARY PUBLIC

STATE OF OHIO

 

My Commission Expires

June 26, 2021

 

[Signature Page Continues]

29

--------------------------------------------------------------------------------

 

The undersigned Landlord hereby executes this Sublease for the sole purpose of
consenting to the Sublease as required under the Lease and for purposes of
becoming a party to and agreeing to Sections 2.6, 2.7, 11, 15.3, 25, 30.2.10,
and 30.2.12 hereof.

 

LANDLORD:

 

COVINGTON REALTY, LLC,

an Ohio limited liability company

 

 

 

 

By

/s/ Mark Kanter

Name

Mark Kanter

Title:

Member

 

STATE OF

Ohio

:

 

 

: ss

COUNTY OF

Hamilton

:

 

 

The foregoing instrument was acknowledged before me this 3rd day of December,
2018,by Mark Kanter, the Member of Covington Realty, LLC, an Ohio limited
liability company, on behalf of the company.

 

/s/ Natalie C. Smith

 

Notary Public

 

 

 

 

 

 

[g1xvhziyvlcl000003.jpg]

Commission

NATALIE C. SMITH

Expiration:

Notary Public, State of Ohio

 

My Commission Expires 07-28-2023

 

 

 

 

 

 

30

--------------------------------------------------------------------------------

 

List of Exhibits

 

Exhibit A-l:

Legal Description

 

 

Exhibit A-2:

Sublessor Personal Property

 

 

Exhibit B:

Certain Definitions

 

 

Exhibit C:

Financial, Management and Regulatory Reports

 

 

Exhibit D:

Fair Market Reset Rent

 

 

Exhibit E:

Fair Market Value

 

 

Exhibit F:

Affiliated Subleases

 

 

Exhibit G:

Calculated Rent

 

 

Exhibit H:

Consulting Services Agreement

 

List of Schedules

Schedule 7.1: Licensed Beds

31

--------------------------------------------------------------------------------

 



4

 



EXHIBIT “A-1”

LEGAL DESCRIPTION

SITUATED IN THE VILLAGE OF COVINGTON, THE COUNTY OF MIAMI AND THE STATE OF OHIO,
BEING ALL OF LOT NUMBERED ONE THOUSAND TWO HUNDRED AND TWO (1202) AND BEING PART
OF A REPLAT OF LOT ONE THOUSAND ONE HUNDRED AND FIFTY-THREE (1153) IN SAID
VILLAGE, AND ACCORDING TO A PLAT RECORDED IN VOLUME 12, PAGE 81 OF THE PLAT
RECORDS OF THE RECORDER OF MIAMI COUNTY, OHIO.

32

--------------------------------------------------------------------------------

 

EXHIBIT A-2

SUBLESSOR PERSONAL PROPERTY

“Sublessor Personal Property” means: (i) all personal property used in the
operation or management of the Facility, including machinery, equipment,
furniture, furnishings, beds, computers, signage, trade fixtures or other
personal property and consumable inventory and supplies, including any and all
such personal property replaced by Sublessee or required by the state in which
the Facility is located or any other governmental entity to operate the
Facility, and (ii) all site plans, surveys, soil and substrata studies,
architectural drawings, plans and specifications, engineering plans and studies,
floor plans, landscape plans, and other plans and studies that relate to the
Facilities; provided, however, that Sublessor Personal Property shall not
include: (a) any vehicles or computer software used in connection with the
operation of the Facilities, (b) any equipment leased or subleased by Sublessee
from third parties, which equipment is not a replacement of what would otherwise
be Sublessor Personal Property, (c) any proprietary intangible personal property
of Sublessee, (d) any Sublessee Property, or (e) any personal property
encumbered by indebtedness which any Key Principal is personally liable for by
guaranty or otherwise (the personal property set forth in clauses (a) through
(e) above shall constitute “Sublessee Property” (as defined in Section 9 of the
Sublease)).

 

--------------------------------------------------------------------------------

 

EXHIBIT “B”

CERTAIN DEFINITIONS

For purposes of this Sublease, the following terms and words shall have the
specified

meanings:

“Affiliate” shall mean with respect to any Person, any other Person which,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the first Person.

“Affiliated Subleases” shall mean those certain subleases identified on Exhibit
“F” attached hereto between affiliates of Sublessor, as sublessors, and
affiliates of Sublessee, as sublessees.

“Alterations” shall mean any additions, installations, substitutions or
improvements to the Facility made or to be made by Sublessee after its
acceptance of the Facility.

“Base Rent Escalator” shall mean the change in the CPI over the previous twelve
(12) month period, computed by using the most recently published CPI and the CPI
published twelve (12) months earlier; provided, however, that for purposes
hereof, in no event shall such change in CPI be less than one (1%) or greater
than two and one-half percent (2.5%). For purposes of illustration, if CPI at
December 1, 2021 is 2.5% and the CPI at December 1, 2022 is 3.5%, then the
difference in 2022 CPI compared to 2021 CPI is 1.0%, and therefore the escalator
percent would be I % for the upcoming year.

“Business” shall mean the business and operation of the Facility and all
financial activities and other matters related thereto.

“Calculated Rent” shall mean during Months seven (7) through Thirty six (36) the
amount set forth on Exhibit “G” attached hereto.

“Control” shall mean, as applied to any Person, the possession, directly or
indirectly through one or more intermediaries, of the power to direct the
management and policies of that Person, whether through ownership, voting
control, by contract or otherwise.

“CPI” shall mean the Consumer Price Index for All Urban Consumers, U.S. City
Average, All Items, Not Seasonally Adjusted, as published by the United States
Department of Labor, Bureau of Labor Statistics of the United States Department
of Labor. In the event such index is discontinued, comparable statistics in the
purchasing power of the consumer dollar, as published at the time of said
discontinuance by a responsible financial authority shall be selected at the
Sublessor’s reasonable discretion and shall be used in lieu of such index.

“Debt Service Rent” shall mean the amount of $36,427.00.

“Environmental Activities” shall mean the use, generation, transportation,
handling, discharge, production, treatment, storage, release or disposal of any
Hazardous Materials at any time to or from any portion of the Premises or
located on or present on or under any portion of the Premises.

34

--------------------------------------------------------------------------------

 

“Exiting Operator” shall mean CC SNF, LLC.

“Facility Interest Expense” shall mean, for any period, the sum of (i) total
interest expense for such period, plus (ii) for such period, fees with respect
to Sublessee’s outstanding indebtedness including capitalized interest, but
excluding commissions, discounts and other fees owed with respect to Letters of
Credit and bankers’ acceptance financing, all calculated in connection with the
Business.

“Facility Mortgage” shall mean any mortgage, deed of trust or other security
agreement or lien encumbering the Premises or any portion thereof and securing
an indebtedness of Sublessor or any Affiliate of Sublessor with respect to the
Facility, or any ground, building or similar Sublease or other title retention
agreement to which the Premises or any portion thereof is subject from time to
time.

“Facility Net Income” shall mean, for any period, the net income (or loss) of
the Business.

“Facility Mortgagee” shall mean the holder or beneficiary of a Facility Mortgage
and any other rights of the lender, credit party or lessor under the applicable
Facility Mortgage Documents.

“Facility Mortgage Documents” shall mean with respect to each Facility Mortgage
and Facility Mortgagee, the applicable Facility Mortgage, loan or credit
agreement, Sublease, note, collateral assignment instruments, guarantees,
indemnity agreements, bond documents and other documents or instruments
evidencing, securing or otherwise relating to the loan made, credit extended,
Sublease or other financing vehicle pursuant thereto with respect to the
Facility.

“Fair Market Reset Rent” shall mean the annual fair market rental value of the
Facility, as agreed to by Sublessor and Sublessee, or if the parties are not
able to agree within ten (10) days after the Renewal Notice, the amount
determined in accordance with the procedures set forth on Exhibit “D” attached
hereto.

“Hazardous Materials” shall mean (a) any petroleum products and/or by-products
(including any fraction thereof), flammable substances, explosives, radioactive
materials, hazardous or toxic wastes, substances or materials, known carcinogens
or any other materials, contaminants or pollutants which pose a hazard to any
portion of the Premises or to Persons on or about any portion of the Premises or
cause any portion of the Premises to be in violation of any Hazardous Materials
Laws; (b) asbestos in any form which is friable; (c) urea formaldehyde in foam
insulation or any other form; (d) transformers or other equipment which contain
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty (50) parts per million or any other more restrictive standard then
prevailing; (e) medical wastes and biohazards not disposed of in accordance with
applicable law; (f) radon gas; and (g) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority or may or could pose a hazard to the health and safety of
the occupants of any portion of the Premises or the owners and/or occupants of
property adjacent to or surrounding any portion of the Premises, including,
without limitation, any materials or substances that are listed in the United
States Department of Transportation Hazardous Materials Table (49 CFR 172.101)
as amended from time to time.

35

--------------------------------------------------------------------------------

 

“Hazardous Materials Claims” shall mean any and all enforcement, clean up,
removal or other governmental or regulatory actions or orders pending,
threatened, instituted or completed pursuant to any Hazardous Material Laws,
together with all claims made, pending or threatened by any third party against
any portion of the Premises, Sublessor or Sublessee relating to damage,
contribution, cost recovery compensation, loss or injury resulting from any
Hazardous Materials.

“Hazardous Materials Laws” shall mean any laws, ordinances, regulations, rules,
orders, guidelines or policies relating to the environment, health and safety,
Environmental Activities, Hazardous Materials, air and water quality, waste
disposal and other environmental matters.

“Issuer” shall mean a financial institution satisfactory to Sublessor issuing
the Letter of Credit and such Issuer’s successor and assigns. Any Issuer shall
be rated A or better by Standard & Poor’s Ratings Group, A2 or better by Moody’s
Investor Services, Inc., or, if not rated by either of the foregoing agencies,
an equivalent rating by Fitch Inc. or other nationally recognized rating agency
at all times throughout the Term.

“Key Principals” shall mean Tim Chesney, Michael Slyk and Dan D’Amico.

“Lease Coverage Ratio” shall mean a fraction, the numerator of which is
“Adjusted EBITDAR” and the denominator of which is Base Rent. “Adjusted EBITDAR”
shall mean, for any period, the Facility Net Income for such period plus,
without duplication, to the extent deducted in determining Facility Net Income,
the sum of (i) Facility Interest Expense for such period, plus (ii) expense for
income taxes paid or accrued for such period, plus (iii) all amounts
attributable to the amount of the provision for depreciation and amortization
for such period, plus (iv) the amount of other non-cash charges (other than the
write-down of current assets for such period (as determined in accordance with
GAAP), plus (v) Base Rent for such period, plus (vi) capital expenditures of
$500 per bed (per annum) for such period (the parties recognizing and agreeing
that such capital expenditures are not typically included in the definition of
EBITDAR but will be for purposes of the definition of Lease Coverage Ratio),
plus (vii) extraordinary losses for such period (as determined in accordance
with GAAP), minus, to the extent included in Facility Net Income for such
period, extraordinary gains for such period (as determined in accordance with
GAAP), all calculated in connection with the Business.

“Letter of Credit” shall mean an irrevocable and transferrable letter of credit
issued by an Issuer in favor of Sublessor as security for Sublessee’s
obligations under this Sublease and in form acceptable to Sublessor, together
with amendments thereto or replacements or substitutions thereof.

“Occupancy” shall mean, with respect to the Premises, the percentage of (a)
total patient days relating to such Facility for any reporting period divided by
(b) the product of (i) the number of licensed beds and (ii) the total days in
such reporting period,

“Operations Transfer Agreement” means that certain Agreement to Transfer
Operations and Related Assets dated October 16, 2018 by and between, inter
alios, Exiting Operator and Sublessee.

“Permitted Liens” shall mean (i) liens granted to Sublessor or any Affiliate of
Sublessor, (ii) liens customarily incurred by Sublessee in the ordinary course
of business for items not delinquent, (iii) liens for Taxes not yet due and
payable, (iv) any lien, charge or encumbrance which is being contested in good
faith pursuant to the terms of this Sublease, (v) all easements,

36

--------------------------------------------------------------------------------

 

liens, encumbrances, restrictions, agreements and other title matters existing
as of the Execution Date, (vi) purchase money financing and capitalized
equipment leases for the acquisition of personal property for any such financing
where the original cost of the equipment financed exceeds $50,000 (except for
bulk equipment financing which does not exceed $100,000 and except in the case
of a facility van or bus there shall be no dollar limitation as long as the
purchase or lease is usual and customary for skilled nursing facilities in the
State of Ohio), (vii) any easement granted by Sublessor, in Sublessor’s
discretion, at the request of Sublessee which is necessary to (A) obtain
utilities or other services for the Facilities in the ordinary course of
Sublessee’s business or (B) satisfy requests from local authorities in respect
of, without limitation, township projects; (viii) liens that may be filed as a
result of Sublessor’s acts or omissions; and (ix) liens granted to Sublessee’s
working capital lender.

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, governmental
authority, any other person or entity, and any federal, state, county or
municipal government or any bureau, department or agency thereof and any
fiduciary acting in such capacity on behalf of any of the foregoing.

“Reset Rent” shall mean an amount equal to the greater of: (i) the product of
the Base Rent during the immediately preceding Sublease Year multiplied by the
Base Rent Escalator or (ii) the Fair Market Reset Rent for the applicable
Sublease Year.

37

--------------------------------------------------------------------------------

 

EXHIBIT “C”

FINANCIAL, MANAGEMENT AND REGULATORY REPORTS

 

REPORT

DUE DATE

Monthly financial reports concerning the Business at the Facility consisting of:

 

(1)    a reasonably detailed income statement showing, among other things, gross
revenues;

(2)    total patient days;

(3)    Occupancy; and

(4)    payor mix.

Forty-Five (45) days after the end of each calendar month

(All via e-mail to clinton.cain@regionalhealthproperties.com)

 

Monthly census reports concerning the Facility

 

(via e-mail to clinton.cain@regionalhealthproperties.com) [To extent this
information is contained in monthly financial reports it will not be necessary
to provide duplication here]

Thirty (30) days after the end of each calendar month

Monthly accounts payable report concerning the Facility consisting of a list and
aging report of all payables owed by the Facility to all parties

Thirty (30) days after the end of each calendar month

(via e-mail to clinton.cain@regionalhealthproperties.com)

 

Quarterly litigation summaries of Sublessee to the extent that any such
litigation is reasonably expected to result in a material adverse effect on
Sublessee or the Facility and is not covered by insurance and diligently
defended

Thirty (30) days after the end of each quarter of the fiscal year of Sublessee

(via e-mail to clinton.cain@regionalhealthproperties.com)

 

Annual financial statements of Sublessee and each sublessee under the Affiliated
Subleases compiled by a reputable certified public accounting firm

One hundred twenty (120) days after the fiscal year end of Sublessee

(via e-mail to clinton.cain@regionalhealthproperties.com)

 

Regulatory reports with respect to the Facility to the extent that any such
report or survey is reasonably expected to result in a material adverse effect
on Sublessee or the Facility, as follows:

 

(1)     all federal, state and local licensing and reimbursement certification
surveys, inspection and other reports received by Sublessee as to any portion of
the Premises and any portion of the Business, including state department of
health licensing surveys;

Ten (10) business days after receipt

(2)     Medicare and Medicaid certification surveys; and

 

(3)     life safety code reports.

 

 

38

--------------------------------------------------------------------------------

 

 

Reports of regulatory violations, by written notice of the following:

 

(1)     any material violation of any federal, state or local licensing or
reimbursement certification statute or regulation, including Medicare or
Medicaid, to the extent that any such violation is reasonably expected to result
in a material adverse effect on Sublessee or the Facility;

 

(2)     any material suspension, termination or restriction placed upon
Sublessee or any portion of the Premises, the operation of any portion of the
Business or the ability to admit residents or patients, which violation is not
reasonably expected to be resolved in favor of Sublessee or the Facility within
forty-five (45) days; or

Seven (7) business days after receipt

(3)     any violation of any other permit, approval or certification in
connection with any portion of the Premises or any portion of the Business, by
any federal, state or local authority, including Medicare or Medicaid, to the
extent that any such violation is reasonably expected to result in a material
adverse effect on Sublessee or the Facility.

 

Cost Reports for the Facility

Fifteen (15) days after filing

Monthly Balance Sheet of Sublessee

Thirty (30) days after the end of each calendar month

Annual Budget for the Facility

No later than January 1 of each calendar year

Accounts Receivable Aging by payor type for the Facility

Thirty (30) days after the end of each calendar month

 

39

--------------------------------------------------------------------------------

 

EXHIBIT “D”

FAIR MARKET RESET RENT

1.If Sublessor and Sublessee are unable to agree upon the Fair Market Reset Rent
within the applicable period provided in this Sublease, each party shall within
ten (10) days after written demand by the other select one (1) MAI Appraiser to
participate in the determination of Fair Market Reset Rent. Within ten (10) days
after such selection, the MAI Appraisers so selected by Sublessor and Sublessee
shall select a third MAI Appraiser (the “Third Appraiser”). In the event either
Sublessor or Sublessee fails to select a MAI Appraiser within the time period
set forth above, the MAI Appraiser selected by the other party shall alone
determine the Fair Market Reset Rent as if it was the Third Appraiser.

2.The Third Appraiser, within ten (10) days after its appointment, shall (i)
hear the Sublessor and Sublessee and their respective witnesses and MAI
Appraisers, and each of Sublessor and Sublessee shall, upon the conclusion of
both presentations, be required to simultaneously submit a proposal (the “Fair
Market Reset Rent Proposal”) setting forth the party’s proposed determination of
the Fair Market Reset Rent, and (ii) examine the records relating to the
facility and such other documents and records as may, in its judgment, be
necessary to determine Fair Market Reset Rent.

3.If the Sublessee’s Fair Market Reset Rent Proposal is higher than the
Sublessor’s Fair Market Reset Rent Proposal, the Fair Market Reset Rent shall be
the Sublessor’s Fair Market Reset Rent Proposal.

4.If the Sublessor’s Fair Market Reset Rent Proposal is higher than the
Sublessee’s Fair Market Reset Rent Proposal, then within ten (10) days after the
foregoing hearing, the Third Appraiser shall set the Fair Market Reset Rent. In
setting the Fair Market Reset Rent, the Third Appraiser shall select, in its
entirety, without modification, the Fair Market Rent Proposal submitted by
either Sublessor or Sublessee as the Fair Market Reset Rent, whichever the Third
Appraiser believes most accurately reflects the fair market rental value per
annum for the Facilities.

5.The fees and expenses of any appraisal pursuant to this Exhibit “D” shall be
borne by the parties equally, but each party shall bear the expense of its own
attorneys and experts and the additional expenses of presenting its own proof.

6.The Third Appraiser shall not have the power to add to, modify or change any
of the provisions of this Sublease. After a determination has been made of the
Fair Market Reset Rent, the parties shall execute and deliver an instrument
setting forth the Fair Market Reset Rent, but the failure to so execute and
deliver any such instrument shall not affect the determination of Fair Market
Reset Rent.

7.Fair Market Reset Rent shall be determined based only upon (i) the financial
records of the Facility and (ii) similarly situated Facilities (e.g., size,
location, competition, governmental rankings, census and available financial
data) located in Ohio.

“MAI Appraiser” shall mean an independent appraiser who has substantial
experience in performing appraisals of properties similar to the applicable
Property and is certified as a member of the American Institute of Real Estate
Appraisers or certified as a SRPA by the Society of Real Estate Appraisers, or,
if such organizations no longer exist or certify appraisers, such successor
organization or such other organization as is reasonably approved by Sublessor
and Sublessee.

40

--------------------------------------------------------------------------------

 

EXHIBIT “E”

FAIR MARKET VALUE

“Fair Market Value” means the fair market value of the Premises or applicable
portion thereof on a specified date as agreed to by the parties, or failing such
agreement within ten (10) days of such date, as established pursuant the
following appraisal process. Each party shall within ten (10) days after written
demand by the other party select one MAI Appraiser to participate in the
determination of Fair Market Value. For all purposes under this Lease, the Fair
Market Value shall be the fair market value of the Premises or applicable
portion thereof unencumbered by this Lease. Within ten (10) days of such
selection, the MAI Appraisers so selected by the parties shall select a third
(3rd) MAI Appraiser. The three (3) selected MAI Appraisers shall each determine
the Fair Market Value of the Premises or applicable portion thereof within
thirty (30) days of the selection of the third appraiser. Tenant shall pay the
fees and expenses of any MAI Appraiser it retains pursuant to this Exhibit.
Landlord shall pay the fees and expenses of any MAI Appraiser it retains
pursuant to this Exhibit. Each party shall pay half the fees and expenses of the
third MAI Appraiser selected by the respective MAI Appraisers selected by each
of the parties.

If either party fails to select a MAI Appraiser within the time period set forth
in the foregoing paragraph, the MAI Appraiser selected by the other party shall
alone determine the fair market value of the Premises or applicable portion
thereof in accordance with the provisions of this Exhibit and the Fair Market
Value so determined shall be binding upon the parties. If the MAI Appraisers
selected by the parties are unable to agree upon a third (3rd) MAI Appraiser
within the time period set forth in the foregoing paragraph, either party shall
have the right to apply to the presiding judge of the court of original trial
jurisdiction in the county in which the Premises or applicable portion thereof
are located to name the third (3rd) MAI Appraiser. The cost of such application
to the presiding judge shall be equally shared by the parties.

Within five (5) days after completion of the third (3rd) MAI Appraiser’s
appraisal, all three (3) MAI Appraisers shall meet and a majority of the MAI
Appraisers shall attempt to determine the fair market value of the Premises or
applicable portion thereof. If a majority are unable to determine the fair
market value at such meeting, the three (3) appraisals shall be added together
and their total divided by three (3). The resulting quotient shall be the Fair
Market Value. If, however, either or both of the low appraisal or the high
appraisal are more than ten percent (10%) lower or higher than the middle
appraisal, any such lower or higher appraisal shall be disregarded. If only one
(1) appraisal is disregarded, the remaining two (2) appraisals shall be added
together and their total divided by two (2), and the resulting quotient shall be
such Fair Market Value. If both the lower appraisal and higher appraisal are
disregarded as provided herein, the middle appraisal shall be such Fair Market
Value. In any event, the result of the foregoing appraisal process shall be
final and binding.

“MAI Appraiser” shall mean an appraiser licensed or otherwise qualified to do
business in the state(s) where the Premises or applicable portion thereof are
located and who has substantial experience in performing appraisals of
facilities similar to the Premises or applicable portion thereof and is
certified as a member of the American Institute of Real Estate Appraisers or
certified as a SRPA by the Society of Real Estate Appraisers, or, if such
organizations no longer exist or certify appraisers, such successor organization
or such other organization as is approved by Landlord.

41

--------------------------------------------------------------------------------

 

EXHIBIT “F”

AFFILIATED SUBLEASES

1.Sublease between Eaglewood Village, LLC and Springfield Clark ALF, Inc.
regarding the 95-bed licensed assisted living facility and operated as an
80-unit apartment facility Eaglewood Village assisted living facility located at
3001 Middle Urbana Road, Springfield, Ohio 45502.

2.Sublease between RMC HUD Master Tenant, LLC and Greenfield SNF, Inc. regarding
the 50-bed licensed and 50-bed Medicare and Medicaid certified Hearth & Care at
Greenfield skilled nursing home located at 238 South Washington Street,
Greenfield, OH, 45123.

3.Sublease between 2014 HUD Master Tenant, LLC and Springfield SNF, Inc.
regarding the 113-bed licensed and 99-bed Medicare and Medicaid certified
Eaglewood Care Center skilled nursing home located at 2000 Villa Road,
Springfield, OH 45503.

4.Sublease between RMC HUD Master Tenant, LLC and Sidney SNF, Inc., regarding
the 62-bed licensed and 50-bed Medicare and Medicaid certified Pavilion Care
Center skilled nursing home located at 705 Fulton Street, Sidney, Ohio 45365.

42

--------------------------------------------------------------------------------

 

EXHIBIT “G”

CALCULATED RENT

 

Occupancy (%) Based on average occupancy for the prior calendar month using
total number of licensed beds

Covington Calculated Rent per month for months seven through thirty-six of the
Initial Term

88%

$67,000.00

86%

$67,000.00

84%

$67,000.00

82%

$67,000.00

80%

$63,333.00

78%

$59,667.00

76%

$56,000.00

74%

$52,333.00

72%

$48,667.00

70%

$45,000.00

68%

$41,333.00

66%

$37,667.00

≤64%

$34,000.00

 

43

--------------------------------------------------------------------------------

 

EXHIBIT “H”

[Attach copy of form of Consulting Services Agreement]

44

--------------------------------------------------------------------------------

 

SCHEDULE 7.1:LICENSED BEDS

Ohio Department of Health:106 licensed beds

Medicare and Medicaid:100 certified beds

45

--------------------------------------------------------------------------------

 

Schedule 3

Lessee Defaults

Sublessor defaults include, but are not limited to:

 

(1)

Failure to timely pay Base Rent, as required by Section 2.01 of the Lease;

 

(2)

Failure to timely pay Additional Rent, as required by Section 2.03 of the Lease;

 

(3)

Failure to cooperate with Landlord’s efforts to exercise its Inspection Rights,
as provided in Article 15 of the Lease; and

 

(4)

Failure to comply with certain HUD mortgage terms and requirements, as required
at Section 18.01 (and Sections 22.10 and 22.20) of the Lease, in particular,
timely providing financial reports to the mortgage lender.

46